EXECUTION COPY







_____ _____ ____

DBS NOMINEES (PRIVATE) LIMITED, (as Lead Investor),

SEAVI ADVENT EQUITY V (A) LTD, (as Co-Investor and together with the Lead
Investor, the Investors),

Mr. CHI KWONG WAN, Mr. XUEXIANG AI and EASTERN WEALTHY INTERNATIONAL INVEST
LIMITED (together as Key Shareholders)

and

SINOCOM PHARMACEUTICAL, INC.

SERIES A PREFERRED STOCK PURCHASE AGREEMENT


















[exhibit101projectfarmspaf001.jpg] [exhibit101projectfarmspaf001.jpg]

Freshfields Bruckhaus Deringer LLP







i




CONTENTS

SECTION

PAGE

1.

AUTHORIZATION OF PREFERRED STOCK

1

2.

PURCHASE AND SALE OF PREFERRED STOCK

1

3.

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

4

4.

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

22

5.

ADDITIONAL COVENANTS OF THE PARTIES

25

6.

INVESTORS' CLOSING CONDITIONS

27

7.

COMPANY CLOSING CONDITIONS

31

8.

COVENANTS

32

9.

INDEMNIFICATION

35

10.

TERMINATION AND INVESTOR TERMINATION FEE

40

11.

INTERPRETATION OF THIS AGREEMENT

42

12.

MISCELLANEOUS

52

















ii




EXHIBITS




EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATIONS

EXHIBIT B-1

ARTICLES OF INCORPORATION

EXHIBIT B-2

FORM OF AMENDED ARTICLES

EXHIBIT C-1

BYLAWS

EXHIBIT C-2

FORM OF AMENDED BYLAWS

EXHIBIT D

FORM OF REGISTRATION RIGHTS AGREEMENT

EXHIBIT E

FORM OF INVESTORS’ RIGHTS AGREEMENT

EXHIBIT F

FORM OF GUARANTEE

EXHIBIT G

FORM OF VOTING AGREEMENT

EXHIBIT H-1

FORM OF HERBS PURCHASE AGREEMENT

EXHIBIT H-2

FORM OF HERBS PURCHASE AGREEMENT

EXHIBIT I

FORM OF DISTRIBUTION AGREEMENT

EXHIBIT J

FORM OF LAND ACQUISITION CONTRACT

EXHIBIT K

FORM OF PLEDGE AGREEMENT

EXHIBIT L

FORM OF EMPLOYMENT CONTRACT

EXHIBIT M

FORM OF INDEMNIFICATION AGREEMENT




SCHEDULES

















EXECUTION COPY







SINOCOM PHARMACEUTICAL, INC.

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

This Series A Preferred Stock Purchase Agreement (this Agreement) is made as of
October 28, 2009, by and among Sinocom Pharmaceutical, Inc., a Nevada
corporation (the Company), Mr. Chi Kwong Wan, Mr. Xuexiang Ai and Eastern
Wealthy International Invest Limited, a British Virgin Islands limited company
(each a Key Shareholder and collectively the Key Shareholders), DBS Nominees
(Private) Limited, a limited private company incorporated in Singapore (the Lead
Investor) and each of the persons and entities listed on the Schedule of
Investors on Schedule 2.1 (together with the Lead Investor, the Investors).  The
Company and the Key Shareholders are hereinafter collectively referred to as the
Company Parties.

1.

AUTHORIZATION OF PREFERRED STOCK

The Company will prior to the Closing (as defined below), authorize and create a
series of its Preferred Stock consisting of 15,847,099 shares, $0.001 par value
per share, designated as its “Series A Redeemable Convertible Preferred Stock”
(the Series A Preferred Stock).  The terms, limitations and relative rights and
preferences of the Series A Preferred Stock will be set forth in the Certificate
of Designations, Number, Voting Powers, Preferences and Rights of Series A
Preferred Stock of the Company, a form of which is attached hereto as Exhibit A
(the Certificate of Designations).  The shares of Common Stock issuable upon
conversion of the Series A Preferred Stock are collectively referred to herein
as the Conversion Shares.  The shares of Series A Preferred Stock to be issued
on the Closing Date (as defined below) shall initially be convertible into
shares of Common Stock constituting 18.16% of the outstanding shares of Common
Stock of the Company, determined on a fully-diluted basis.

2.

PURCHASE AND SALE OF PREFERRED STOCK

2.1

Issuance of Preferred Stock

(a)

Subject to the terms and conditions set forth in this Agreement, on the Closing
Date (as defined below) the Company shall sell to the Investors, and the
Investors shall purchase from the Company, the number of shares of Series A
Preferred Stock, and at the aggregate cash purchase prices (each a Purchase
Price and together the Total Purchase Price), set forth opposite their
respective names on Schedule 2.1 (such shares, collectively, the Shares).  Such
sales and purchases shall be effected on the Closing Date by the Company
executing and delivering to each of the Investors, duly registered in its name,
a duly executed stock certificate evidencing Shares being purchased by it,
against delivery by each of the Investors to the Company of the Purchase Price
by wire transfer of immediately available funds to such account as the Company
shall designate in writing prior to the Closing Date.  The Company's agreements
with each of the Investors are separate agreements, and the sales to each of the
Investors are separate sales.














2




(b)

The closing of such sale and purchase (the Closing) shall take place at 10:00
A.M., Hong Kong time, on the date which is 5 Business Days from the date on
which all of the conditions precedent have been fulfilled or waived by the
parties, or such other date as the Investors and the Company agree in writing
(the Closing Date), at the offices of Freshfields Bruckhaus Deringer, 11th
floor, Two Exchange Square, Hong Kong, or such other location as the Investors
and the Company shall mutually select.  The Company shall use its best efforts
to achieve satisfaction of each condition set out in Section 6 of this Agreement
as soon as possible prior to November 30, 2009.

2.2

Performance Adjustment Amount

(a)

As soon as reasonably practicable following each of the fiscal years ending
December 31, 2009 and 2010, and in any event within 90 calendar days thereafter,
the Company shall provide to the Investors (i) (A) the Company’s 2009 Actual
Financial Statements and (B) the Company’s 2010 Actual Financial
Statements (together with the 2009 Actual Financial Statements, the Actual
Financial Statements), respectively, and (ii) (A) for the year ending December
31, 2009, a statement (the 2009 NPAT Statement) that sets forth a calculation of
the Company’s consolidated net profit after tax, excluding non-recurring gains,
based upon the Company’s 2009 Actual Financial Statements and is certified by
the Independent Accountant that such statement has been properly and fairly
compiled in accordance with this Section (the Actual 2009 NPAT) and (B) for the
year ending December 31, 2010, a statement (the 2010 NPAT Statement and together
with the 2009 NPAT Statement, the NPAT Statements) that sets forth a calculation
of the Company’s consolidated net profit after tax, excluding non-recurring
gains, based upon the 2010 Actual Financial Statements and is certified by the
Independent Accountant that such statement has been properly and fairly compiled
in accordance with this Section (the Actual 2010 NPAT).

(b)

The amount of any performance adjustment amount shall be calculated as follows:

(i)

With respect to the year ending December 31, 2009, the amount of any Performance
Adjustment Amount payable under this Section 2.2 shall mean the amount equal to:
(1) the Total Purchase Price multiplied by (2)(A) the difference of
(x) US$15,100,000 (the Anticipated 2009 NPAT) minus (y) the Actual 2009 NPAT
divided by (B) the Anticipated 2009 NPAT (such amount, the 2009 Performance
Adjustment Amount); and

(ii)

With respect to the year ending December 31, 2010, the amount of any Performance
Adjustment Amount payable under this Section 2.2 shall mean the amount equal to:
(1) the Total Purchase Price multiplied by (2)(A) the difference of
(x) US$18,000,000 (the Anticipated 2010 NPAT) minus (y) the Actual 2010 NPAT
divided by (B) the Anticipated 2010 NPAT (such amount, the 2010 Performance
Adjustment Amount and











3




together with the 2009 Performance Adjustment Amounts, the Performance
Adjustment Amounts).

(c)

The payment of any Performance Adjustment Amount determined pursuant to this
Section 2.2 shall be payable as follows:

(i)

if the 2009 Performance Adjustment Amount is a positive number, then within five
(5) Business Days following the delivery of the 2009 NPAT Statement, the Company
shall deliver, by wire transfer of immediately available funds to an account
specified by the Lead Investor (to be distributed by the Lead Investor to the
Investors in amounts equal to the proportional share of the 2009 Performance
Adjustment Amount to be determined on a pro rata basis according to the
percentage of Shares owned by each such Investor as of the date of the delivery
of the 2009 NPAT Statement);

(ii)

if the 2010 Performance Adjustment Amount is a positive number, then within five
(5) Business Days following the delivery of the 2010 NPAT Statement, the Company
shall deliver, by wire transfer of immediately available funds to an account
specified by the Lead Investor (to be distributed by the Lead Investor to each
of the Investors in amounts equal to the proportional share of the 2010
Performance Adjustment Amount to be determined on a pro rata basis according to
the percentage of Shares owned by each such Investor as of the date of the
delivery of the 2010 NPAT Statement);

For avoidance of doubt, the 2009 Performance Adjustment Amount and the 2010
Performance Adjustment Amount are separate obligations on the part of the
Company, free of any right of set off and without deduction or withholding of
any kind.

2.3

Taxes.  

(a)

The Company shall pay all sales, use, transfer, stamp, conveyance, value added,
or other similar taxes, duties, excises, or governmental charges imposed by any
domestic or foreign taxing authority but not including any tax on income or in
lieu thereof and all recording and filing fees, notorial fees, and other similar
costs in connection with the issuance, sale, delivery, or transfer of the Series
A Preferred Stock or the Conversion Shares or otherwise on account of this
Agreement or any Transaction Document or the transactions contemplated hereby or
thereby and shall indemnify and save harmless the Investors without limitation
as to time against any and all liabilities in respect thereof.  Each party will,
at its own expense, file all necessary tax returns and other documentation with
respect to all such taxes.











4




(b)

All payments or dividends made to the Investors with respect to the Series A
Preferred Stock shall be made free and clear of and without any withholding or
deduction of Taxes, including US withholding taxes, provided that:

(i)

the Investors have provided the Company a complete IRS Form W-8BEN or IRS Form
W-8IMY (or any successor forms) with any appropriate accompanying forms and have
provided updated forms upon reasonable request, (whether or not any such form
shows a complete or partial exemption from US withholding Taxes) and have
complied with all legally imposed requirements to obtain any exemptions or
reductions from withholding of Tax, including cooperating with the Company as to
the completion of any procedural formalities.

If the Company is required by applicable law to withhold Taxes from such
payments or dividends paid to the Investors and the conditions listed in this
Section 2.3(b)(i) are satisfied, then (i) the sum payable to the Investors shall
be increased as necessary so that after making all required withholding of Taxes
(including any withholding of Taxes applicable to the additional sums payable
under this Section 2.3(b)) the Investors receive an amount equal to the sum that
the Investors would have received had no such withholding of Taxes been made,
(ii) the Company shall make such withholding of Taxes, (iii) the Company shall
timely pay the full amount of such Taxes to the relevant taxing authorities in
accordance with applicable law and (iv) the Company shall deliver to the
Investors written documentation evidencing that any withheld Tax has been paid
to the relevant Taxing Authority.  For avoidance of doubt, Section 2.3(b) shall
survive and remain in effect indefinitely.

3.

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

Each of the Company Parties hereby, jointly and severally, makes the following
representations and warranties to the Investors as of the date hereof and as of
the Closing Date.

3.1

Corporate Organization and Power

(a)

The Company is a corporation duly organized, validly existing, and in good
standing under the Laws of the State of Nevada.  Each of the Subsidiaries of the
Company is duly formed and organized, validly existing and in good standing
under the Laws of the jurisdiction in which it is organized. The Company and
each of its Subsidiaries has the requisite power and authority to own, lease, or
otherwise hold the assets and properties owned, leased, or otherwise held by it
and necessary to carry on its business as presently conducted.  The Company and
each of its Subsidiaries is in good standing and is duly qualified to conduct
business as a foreign entity in each jurisdiction in which the nature of its
business or the ownership of property make such qualification necessary.











5




(b)

Attached hereto as Exhibits B-1 and C-1, respectively, are true and complete
copies of the Articles of Incorporation and Bylaws of the Company, as amended
through the date hereof (collectively, the Organizational Documents).

(c)

The Company is the beneficial owner of 100% of the issued share capital of
Rolling Rhine Holdings Ltd., a British Virgin Islands corporation, which owns
100% of the issued share capital of China Zhongxi Yao Group Limited, a Hong Kong
corporation, which, through its wholly-owned subsidiary, Anqing Zhongxi Yao
Ltd., a PRC corporation, is a wholesale distributor of traditional Chinese
medicine pharmaceutical products and is engaged in the business of selling
natural herbs.

3.2

Authorization

The Company has the requisite corporate power to execute and deliver this
Agreement and each other Transaction Document to be executed by it in connection
with the consummation of the transactions contemplated hereby and to perform its
obligations hereunder and thereunder.  The execution and delivery by the Company
of this Agreement and each Transaction Document and the performance by it of its
obligations hereunder and thereunder have been (or at the time of execution will
be) duly authorized by all necessary corporate (including stockholder) action on
the part of the Company.  This Agreement has been (and each Transaction Document
will be) duly executed and delivered by duly authorized officers of the Company
and, assuming the due execution and delivery of this Agreement and each
Transaction Document by the other party or parties hereto or thereto, constitute
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium, or other similar Laws affecting the
enforcement of creditors’ rights in general and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

3.3

Consents and Approval

Except as set forth on Schedule 3.3, no consent, approval, waiver, order, or
authorization of, or registration, declaration, or filing with, or notice to,
any Person or Governmental Entity (including any consent, approval, waiver, or
authorization in respect of any Contract or Permit) is required to be obtained
or made by or in respect of the Company or any of its Subsidiaries in connection
with the execution and delivery of this Agreement or any Transaction Document by
the Company, the performance by the Company of its obligations hereunder and
thereunder or the consummation of the transactions contemplated hereby or
thereby, other than (i) if required, the filing of a Form D with the SEC and any
applicable state securities regulatory authorities, or (ii) the filing of the
Certificate of Designations.  

3.4

No Conflict











6




The execution and delivery of this Agreement does not (and of each Transaction
Document will not), and neither the performance by the Company of its
obligations hereunder and thereunder, nor the consummation of the transactions
contemplated hereby and thereby, will, (i) conflict with the articles of
incorporation or bylaws of the Company or any organizational documents of any
Subsidiary of the Company, (ii)  conflict with, result in any violation of,
constitute a default (with or without notice, lapse of time, or both (a
Default)) under, or give rise to a right of termination, cancellation, or
acceleration of, or any obligation or to loss of a benefit under, any Material
Contract, (iii) violate, constitute a Default under, or cause the forfeiture,
impairment, non-renewal, revocation, or suspension of any Permit, (iv) violate
any citation, order, judgment, decree, writ, or injunction (Order) of any
Governmental Entity applicable to the Company or any of its Subsidiaries,
(v) violate any Law applicable to the Company or any of its Subsidiaries, or
(vi) result in the creation of any Encumbrance upon any of the assets or
properties of the Company or its Subsidiaries.

3.5

Capitalization

(a)

On the date hereof, the authorized capital stock of the Company consists of
150,000,000 shares of its Common Stock, par value $0.001 per share (the Common
Stock), and 20,000,000 shares of preferred stock, par value $0.001 per share,
15,847,099 of which will be designated as “Series A Convertible Preferred
Stock.”  On the date hereof, the issued and outstanding capital stock of the
Company consists of 71,416,660 shares of Common Stock which are held
beneficially and of record by the Persons and in the amounts set forth on
Schedule 3.5(a).

(b)

Except for the transactions contemplated under this Agreement, all the
outstanding shares of capital stock of the Company have been duly and validly
issued and are fully paid and non-assessable, and were issued in accordance with
the registration or qualification requirements of the Securities Act and any
relevant state securities laws or pursuant to valid exemptions therefrom.  Upon
issuance, sale and delivery as contemplated by this Agreement, the Shares will
be duly authorized, validly issued, fully paid and non-assessable shares of the
Company, free of all preemptive or similar rights, and entitled to the rights
therein described (save as otherwise provided in the Transaction Documents or
the Certificate of Designations).  The shares of common stock issuable upon
conversion of the Conversion Shares have been duly and validly reserved for
issuance. Upon their issuance in accordance with the terms of the Series A
Preferred Stock, the Conversion Shares will be duly authorized, validly issued,
fully paid and non-assessable shares of Common Stock of the Company, free of all
preemptive or similar rights (save as otherwise provided in the Transaction
Documents or the Certificate of Designations).

(c)

Except for the transactions contemplated under this Agreement, there are (i) no
authorized or outstanding securities, rights (preemptive or other),
subscriptions, calls, commitments, warrants, options, or other agreements that
give any Person











7




the right to purchase, subscribe for, or otherwise receive or be issued capital
stock of the Company or any security convertible into or exchangeable or
exercisable for capital stock of the Company, (ii) no outstanding debt or equity
securities of the Company that upon the conversion, exchange, or exercise
thereof would require the issuance, sale, or transfer by the Company of any new
or additional capital stock of the Company (or any other securities of the
Company which, whether after notice, lapse of time, or payment of monies, are or
would be convertible into or exchangeable or exercisable for capital stock of
the Company), (iii) no agreements or commitments obligating the Company to
repurchase, redeem, or otherwise acquire capital stock or other securities of
the Company or its Subsidiaries, and (iv) no outstanding or authorized stock
appreciation rights, phantom stock, stock rights, or other equity-based
interests in respect of the Company.  The Company has not issued any voting
indebtedness.

(d)

Except for the transactions contemplated under this Agreement, there is no
proxy, stockholder agreement, voting trust, or other agreement or understanding
to which the Company, or to the Company's Knowledge, any other Person, is a
party or by which it is bound relating to the voting of any shares of capital
stock of the Company.

3.6

Subsidiaries and Equity Investments; Joint Ventures

(a)

Schedule 3.6(a) sets forth the name, jurisdiction of incorporation, authorized,
issued, and outstanding capital stock, and ownership of each direct and indirect
Subsidiary of the Company.  The Company does not, directly or indirectly, own
any capital stock of any Person other than the Subsidiaries set forth on
Schedule 3.6(a).  The Company is not a direct or indirect participant in any
joint venture, partnership, or other similar arrangement.

(b)

Except as set forth on Schedule 3.6(b), the outstanding shares of capital stock
of each Subsidiary are duly authorized, validly issued, fully paid, and
non-assessable, have not been issued in violation of any preemptive rights, and
are owned of record and beneficially, directly or indirectly, by the Company,
free and clear of all Encumbrances.

(c)

There are (i) no authorized or outstanding securities, rights (preemptive or
other), subscriptions, calls, commitments, warrants, options, or other
agreements that give any Person the right to purchase, subscribe for, or
otherwise receive or be issued capital stock of any Subsidiary of the Company or
any security convertible into or exchangeable or exercisable for capital stock
of any Subsidiary of the Company, (ii) no outstanding debt or equity securities
of the Company or its Subsidiaries that upon the conversion, exchange, or
exercise thereof would require the issuance, sale, or transfer by the Company or
its Subsidiaries of any new or additional capital stock of any Subsidiary of the
Company (or any other securities, which, whether after notice, lapse of time, or
payment of monies, are or would be convertible into or exchangeable or
exercisable for capital stock of any











8




Subsidiary of the Company), (iii) no agreements or commitments obligating any
Subsidiary of the Company to repurchase, redeem, or otherwise acquire capital
stock or other securities of the Company or its Subsidiaries and (iv) no
outstanding or authorized stock appreciation rights, phantom stock, stock
rights, or other equity based interests in respect of any Subsidiary of the
Company.  No Subsidiary of the Company has not issued any voting indebtedness.

(d)

There is no proxy, stockholder agreement, voting trust, or other agreement or
understanding to which any Subsidiary, or to the Company's Knowledge, any other
Person, is a party or by which it is bound relating to the voting of any shares
of capital stock of any Subsidiary.

3.7

Corporate Proceedings, etc.

The Company has authorized the execution, delivery, and performance of the
Transaction Documents and each of the transactions and agreements contemplated
hereby and thereby.  No other corporate action (including stockholder approval)
is necessary to authorize such execution, delivery and performance of the
Transaction Documents, and upon such execution and delivery each of the
Transaction Documents shall constitute the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors' rights and general principles of equity.  The Company has authorized
the issuance and delivery of the Shares in accordance with this Agreement and,
subject to the issuance of the Shares, the Company has reserved for the
Conversion Shares.

3.8

Reorganization

(a)

Neither the Reorganization nor its implementation nor any of the documents
signed or executed in connection therewith:

(i)

has resulted or may result in a breach of any applicable Laws by any Group
Company, or of the terms or provisions of the constitutive documents and/or
Permits of, any Group Company;

(ii)

has resulted or may result in a breach of, or constituted or will constitute a
default under, any indenture, mortgage, charge, trust, lease, agreement,
instrument or obligation to which any Group Company is a party or to which any
of their respective businesses or assets are bound;

(iii)

has resulted or may result in a breach of any Laws or Permits to which any Group
Company were or are subject or by or on which any Group Company or any of its
businesses or assets were or are bound or dependent; or

(iv)

has resulted or will result in the creation or imposition of any











9




Encumbrance or other restriction upon any assets of any Group Company.

(b)

All Permits required in connection with the Reorganization have been obtained in
writing and have been duly and validly issued or granted and the Reorganization
was effected in compliance with all applicable Laws and such Permits and no
Permit is subject to any condition precedent which has not been fulfilled or
performed.

(c)

There are no legal, administrative or other proceedings in United States of
America, British Virgin Islands, Hong Kong, the PRC or any other relevant
jurisdiction in relation to the effectiveness or the validity of the
Reorganization  or any part thereof and, to the Company's Knowledge, no such
proceedings are pending, threatened or contemplated by any Governmental Entity
or by any other Person.

(d)

The transactions contemplated by the Reorganization have been effected prior to
the date hereof in compliance with all applicable Laws and in accordance with
the Reorganization Documents. Other than the Reorganization Documents, there are
no other documents or agreements, written or oral, that have been entered into
by the Company or any of the other Group Companies in connection with the
Reorganization  which have not been previously provided, or made available, to
the Investors or their advisors.

(e)

Full King International Investment Group Limited has received full consideration
of RMB1,600,000 from China Zhongxi Yao as consideration for the acquisition of
shares in Anqing Zhongxi Yao in 2008.

3.9

Financial Statements; Company Reports

(a)

The Company has made available to the Investors an accurate and complete copy of
each (i) registration statement, prospectus, report, schedule and definitive
proxy statement filed by the Company with the SEC during the past three years
pursuant to the Securities Act or the Exchange Act (the Company Reports), and
prior to the date hereof and (ii) communication mailed by the Company to its
stockholders since January 1, 2006 and prior to the date hereof, and no such
Company Report or communication, as of the date hereof, contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances in which they were made, not misleading, except that
information as of a later date (but before the date hereof) shall be deemed to
modify information as of an earlier date.  The Company Reports complied in all
respects with all applicable requirements of the Securities Act and the Exchange
Act as in effect on the dates such Company Reports were filed.

(b)

The consolidated financial statements of the Company included in the Company
Reports filed prior to the date hereof (the Financial Statements) complied, and











10




the Company Reports filed after the date will comply, as to form in all material
aspects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto and fairly present, in accordance
with U.S. generally accepted accounting principles consistently applied (GAAP),
the consolidated financial position of the Company as of the dates thereof and
its consolidated results of operations and changes in financial position for the
periods then ended (subject, in the case of the unaudited interim financial
statements, to normal year-end adjustments that are not expected to be
material);

(c)

The Company’s chief executive officer and its chief financial officer have
disclosed, based on their most recent evaluation, to the Company’s auditors (i)
all significant deficiencies in the design or operation of internal controls
which could adversely affect the Company’s ability to record, process, summarize
and report financial data and have identified for the Company’s auditors any
material weaknesses in internal controls and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls.

(d)

The Company has established and maintains disclosure and procedures (as such
term is defined in Rule 13a-14 under the Exchange Act); such disclosure controls
and procedures are designed to ensure that material information relating to the
Company, including its consolidated Subsidiaries, is made known to the Company’s
chief executive officer and its chief financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared; and such disclosure controls and
procedures are effective in timely alerting the Company’s chief executive
officer and its chief financial officer to material information required to be
included in the Company’s periodic June 30, 2009 reports required under the
Exchange Act.

(e)

The PRC Audited Accounts have been prepared and audited on a proper and
consistent basis in accordance with the applicable PRC laws and accounting
standards.  The PRC Audited Accounts show a true and fair view of the assets,
liabilities (actual, contingent or otherwise) and financial position and affairs
of Anqing Zhongxi Yao as at December 31, 2006, December 31, 2007 and December
31, 2008 and of the profits and losses of Anqing Zhongxi Yao for the financial
year ended December 31, 2006, December 31, 2007 and December 31, 2008.

(f)

No information was withheld from Ronald R. Chadwick, P.C. and Morgenstern,
Svoboda & Bear, CPAs, P.C. (the Previous Audit Firms), the previous accounting
firms engaged by the Company for the purpose of preparation of financial
statements of the Company.  There were no disputes between each of the Previous
Audit Firms and the Company or its management during the period when the
Previous Audit Firms were engaged respectively.











11




(g)

Each Group Company has been operated in the ordinary course as a going concern.

3.10

Absence of Undisclosed Liabilities, Indebtedness

The Company and its Subsidiaries have no Liabilities that are required to be
reflected in, reserved against, or otherwise described in a balance sheet (or
the notes thereto) prepared in accordance with GAAP except (i) those Liabilities
provided for or reserved against in the Financial Statements, (ii) Liabilities
arising in the ordinary course of business consistent with past practice since
December 31, 2008, which are not individually or in the aggregate material, or
(iii) Liabilities under this Agreement.  Attached as Schedule 3.10 is a true and
complete description of all Indebtedness of the Company and its Subsidiaries as
of the date hereof.

3.11

Absence of Certain Changes

(a)

Except as set forth on Schedule 3.11, since the December 31, 2008, neither the
Company nor any of its Subsidiaries has: (i) made or suffered any amendment of
any Material Contract or cancelled, modified, or waived any material debts or
claims held by it or waived any rights, whether or not in the ordinary course of
business; (ii) suffered any event or circumstance that, individually or in the
aggregate with any such other results, occurrences, fact, changes or event has
had or could reasonably be expected to have a Material Adverse Effect; (iii)
increased the salaries or other compensation of, or made any advance or loan to,
any of its current or former directors or employees or made any increase in, or
any addition to, other benefits to which any of its current or former directors
or employees may be entitled in excess of US$100,000; (iv) declared, set aside,
or paid any dividend or made or agreed to make any other distribution or payment
in respect of its capital stock or redeemed, purchased, or otherwise acquired or
agreed to redeem, purchase, or acquire any of its capital stock or other
securities; (v) waived any right of material value to the Company or its
Subsidiaries; (vi) incurred any material Indebtedness; (vii) suffered any
material loss, destruction or damage to any of its property, whether or not
insured; (viii) suffered any acceleration or made any prepayment of any
Indebtedness or the refunding of any such Indebtedness; (ix) suffered any labor
trouble or any material change in its senior management personnel or the terms
and conditions of employment of any senior management personnel; (x) made any
loan or extension of credit to any officer or employee of the Company in excess
of US$100,000 or equivalent; or (xi) made any acquisition or disposition of any
assets (or any contract or arrangement therefor) having a value in excess of
US$500,000 or equivalent, or entered into any other transaction involving in
excess of US$200,000 or equivalent otherwise than for fair value in the ordinary
course of business.

(b)

To the Company’s Knowledge, there is no new law, regulation, rule, policy, order
or notice issued, promulgated or enforced by any Governmental Entity since
December 31, 2008 that has or is likely to have a Material Adverse Effect.











12




3.12

Legal Proceedings; Orders

Except as set forth on Schedule 3.12, there is no claim or judicial or
administrative action, suit, proceeding, or investigation pending or, to the
Company’s Knowledge, threatened (i) that questions the validity of this
Agreement or any other Transaction Document, the performance by the Company of
the obligations to be performed by it hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or
(ii) relating to the business of the Company or any of its Subsidiaries (as now
conducted or as proposed to be conducted) or materially affecting the Company or
any of its Subsidiaries or any of their respective assets or properties.  There
is no Order of any Governmental Entity binding on the Company, any of its
Subsidiaries, or any of their respective assets or properties.

3.13

Compliance with Laws

(a)

The Company and each of its Subsidiaries has complied in all material respects
with each Law and Order binding on it or on any of its assets or properties and
is not currently in violation of any such Law or Order, and there have been no
notices or Orders of noncompliance issued to the Company of any of its
Subsidiaries under or in respect of any such Law.

(b)

Without limiting the generality of Section 3.13(a), neither the Company nor any
of its Subsidiaries has directly or indirectly (i) made or agreed to make any
contribution, payment or gift to any government official, employee or agent
where either the contribution, payment or gift or the purpose thereof was
illegal under the Laws of any United States federal, state or local or
non-United States jurisdiction, (ii) established or maintained any unrecorded
fund or asset for any purpose or made any false entries on the books and records
of the Company or any of its Subsidiaries for any reason, (iii) made or agreed
to make any contribution, or reimbursed any political gift or contribution made
by any other person, to any candidate for United States federal, state or local
or non-United States public office or (iv) paid or delivered any fee, commission
or any other sum of money or item of property, however characterized, to any
finder, agent, government official or other party, in the United States or any
other country, which in any manner relates to the assets, business or operations
of the Company or any of its Subsidiaries, which the Company or such Subsidiary
knew or had reason to believe to have been illegal under any federal, state or
local Laws (or any rules or regulations thereunder) of the United States of
America or any other country having jurisdiction.

3.14

Permits

The Company and each of its Subsidiaries owns, holds, possesses, or lawfully
uses in its business all approvals, authorizations, certifications, franchises,
licenses, permits, and similar authorities (Permits) that are necessary for the
conduct of their business as currently conducted or the ownership and use of
their assets or properties, in compliance











13




with all Laws, except for those Permits the failure to obtain or loss of which
would not reasonably be expected to have a Material Adverse Effect.  Neither the
Company nor any of its Subsidiaries is in Default under, or has received any
notice of any claim of Default in respect of, any such Permits.  To the
Company’s Knowledge, all such Permits are renewable by their respective terms in
the ordinary course of business without the need to comply with any special
qualification procedures or to pay any amounts other than routine filing fees.

3.15

Material Contracts

Schedule 3.15 sets forth all oral or written contracts, agreements, indentures,
notes, bonds, loans, instruments, leases, commitments, or other arrangements or
commitments (collectively, Contracts) to which the Company or any of its
Subsidiaries is a party or by which it is bound, other than Contracts between
the Company, on the one hand, and any of the Investors or any of their
respective Affiliates, on the other hand (collectively, the Material Contracts):
 (i) Contracts with any current or former officer, director or equityholder of
the Company or any of its Subsidiaries or any of their respective Affiliates or
any other employment, non-competition, severance, consulting, or similar
agreement; or any other employment, non-competition, severance, consulting, or
similar agreement (ii) Contracts with any labor union or association
representing any employee of the Company or any of its Subsidiaries;
(iii) Contracts for the sale of any of the assets of the Company or any of its
Subsidiaries other than in the ordinary course of business or for the grant to
any Person of any preferential rights to purchase any of their assets;
(iv) joint venture agreements; (v) Contracts containing covenants of the Company
or any of its Subsidiaries not to compete in any line of business or with any
Person in any geographical area; (vi) Contracts relating to the acquisition by
the Company or any of its Subsidiaries of any operating business or the capital
stock or other equity interests of any other Person; (vii) Contracts with
Material Customers or Material Suppliers involving consideration in excess of
US$200,000; (viii) Contracts granting any registration or similar right in
respect of securities of the Company or any of its Subsidiaries; (ix) Contracts
relating to the incurrence, assumption or guarantee of any Indebtedness or
imposing a Lien on any of the assets of the Company or any Subsidiary, including
indentures, guarantees, loan or credit agreements, sale and leaseback
agreements, purchase money obligations incurred in connection with the
acquisition of property, mortgages, pledge agreements, security agreements, or
conditional sale or title retention agreements; (x) all Contracts providing for
payments by or to the Company or any of the Subsidiaries in excess of US$100,000
in any fiscal year other than Contracts entered into in the ordinary course of
business; (xi) all Contracts obligating the Company or any of the Subsidiaries
to provide or obtain products or services for a period of one year or more or
requiring the Company to purchase or sell a stated portion of its requirements
or outputs; (xii) outstanding Contracts of guaranty, surety or indemnification,
direct or indirect, by the Company or any of the Subsidiaries; (xiii) the
Reorganization Documents; or (xiv) Contracts that are otherwise material to the
Company and the Subsidiaries. There have been made available to Investors true
and complete copies of all of the Material Contracts.  Except as set forth on
Schedule 3.15, all of the Material











14




Contracts of the Company and its Subsidiaries are in full force and effect and
are the legal, valid, and binding obligations of the Company and/or its
Subsidiaries, enforceable against them in accordance with their terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium, and similar
Laws affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  Neither the Company
nor any of its Subsidiaries is in default in any material respect under any
Material Contract of the Company and its Subsidiaries, nor, to the Company’s
Knowledge, is any other party to any such Material Contract in default
thereunder in any material respect.

3.16

Intellectual Property

The Company and each of its Subsidiaries owns or has the right pursuant to a
valid license to use all Intellectual Property that is material to the conduct
of the business of the Company and its Subsidiaries as now conducted without any
conflict with the rights of others. Except as set forth on Schedule 3.16, (a)
neither the Company nor any of its Subsidiaries has interfered with, infringed
upon, or misappropriated in any material respect any Intellectual Property
rights of any Person and (b) neither the Company nor any of its Subsidiaries has
received from any Person in the past two years any written notice, charge,
complaint, claim, or assertion thereof.  To the Company’s Knowledge, no Person
has interfered with, infringed upon, or misappropriated any Intellectual
Property rights of the Company or its Subsidiaries.  The Company and its
Subsidiaries have taken reasonable steps in accordance with normal industry
practice to protect their respective rights in confidential information and
Intellectual Property.

3.17

Affiliate Transactions

Except as set forth on Schedule 3.17, no employee, officer, or director of the
Company or any of its Subsidiaries, any member of his or her immediate family,
or any Person controlled by any of the foregoing Persons (Related Persons)
(i) owes any amount to the Company or any of its Subsidiaries nor does the
Company or any of its Subsidiaries owe any amount, or has it committed to make
any loan or extend or guarantee credit to or for the benefit of, any Related
Person, (ii) has any claim or cause of action or any action, suit, or proceeding
whatsoever against the Company or any of its Subsidiaries, (iii) to the
Company’s Knowledge, has any direct or indirect ownership interest in, or is an
officer, director, employee, consultant, or agent of, any Person that has a
business relationship with the Company (or any of its Subsidiaries) or that
competes with the Company or any of its Subsidiaries, or (iv) owns, directly or
indirectly, in whole or in part, any real property, leasehold interests, or
other property or any Permits, the use of which is necessary for the conduct of
the business of the Company or its Subsidiaries as currently conducted and as
proposed to be conducted.  No Related Person has any direct or indirect interest
in any Contract to which the Company or its Subsidiaries is a party or by which
it is bound.

3.18

Assets and Properties











15




The Company and each of its Subsidiaries has good and marketable title to its
assets and properties, and good title to its respective leasehold estates, free
and clear of all Encumbrances, other than (i) Permitted Encumbrances and (ii)
those that have arisen in the ordinary course of business consistent with past
practice and that do not materially impair the ownership or use of such assets
or properties.  Such assets and properties are in such operating condition and
repair as is suitable for the uses for which they are used in the business of
the Company and its Subsidiaries, are not subject to any condition which
materially interferes with the use thereof by the Company or its Subsidiaries,
as the case may be, and constitute all assets, properties, interests in
properties and rights necessary to permit the Company and its Subsidiaries to
carry on their business after the Closing Date substantially as conducted by the
Company and its Subsidiaries prior thereto.

3.19

Insurance

The Company and each of its Subsidiaries has in full force and effect all
insurance policies, with coverage, in customary amounts (subject to reasonable
deductibles), sufficient to provide adequate insurance coverage for all of the
assets and properties of the Company and its Subsidiaries for all material risks
customarily insured against by Persons engaged in a similar business, and in
compliance with all applicable Laws, Orders, and Permits.  There are no pending
claims against any such insurance policy as to which the insurers have denied
liability.

3.20

Tax Matters

(a)

Except as set forth on Schedule 3.20(a), (i) all material Tax Returns required
to be filed by or on behalf of any Group Company have been properly prepared and
duly and timely filed with the appropriate taxing authorities in all
jurisdictions in which such Tax Returns are required to be filed (after giving
effect to any valid extensions of time in which to make such filings) and each
such Tax Return was correct and complete in all material respects; (ii) all
Taxes shown as due by or on behalf of a Group Company on such Tax Returns have
either been fully and timely paid or adequate reserves have been provided for
such Taxes in the Financial Statements, (iii) adequate reserves or accruals for
Taxes have been provided in the Financial Statements in respect of any period
for which Tax Returns have not yet been filed or for which Taxes are not yet due
and owing; and (iv) no agreement, waiver or other document or arrangement
extending or having the effect of extending the period for assessment or
collection of Taxes (including any applicable statute of limitation), has been
executed or filed with the IRS or any other taxing authority by or on behalf of
a Group Company and no power of attorney in respect of any Tax matter is
currently in force.

(b)

Each Group Company has withheld and paid all material Taxes required to have
been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party,
and each Group Company has duly and timely withheld from employee salaries,











16




wages, and other compensation and has paid over to the appropriate taxing
authorities all material amounts required to be so withheld and paid over for
all periods under all applicable Laws.

(c)

The Company has made any material Tax Returns of any Group Company relating to
any tax periods starting on or after January 1, 2005 available for inspection
upon reasonable written request.

(d)

Except as set forth on Schedule 3.20(d), to the Company’s Knowledge, no claim or
notice has been made by a taxing authority in a jurisdiction where a Group
Company does not file Tax Returns such that it is or may be subject to material
taxation by that jurisdiction.

(e)

Except as set forth on Schedule 3.20(e), all deficiencies asserted or
assessments made, in each case in writing as a result of any examinations by the
IRS or any other taxing authority of the Tax Returns of or covering or including
a Group Company have been fully paid, and there are no other audits by any
taxing authority in progress, nor has any Group Company received written notice
from any taxing authority that it intends to conduct such an audit or
investigation.  No issue has been raised by a federal, state, local, or foreign
taxing authority in any current or prior examination that, by application of the
same or similar principles, could reasonably be expected to result in a proposed
deficiency for any subsequent taxable period.

(f)

No Group Company is a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.

(g)

No Group Company is subject to any private letter ruling of the IRS or
comparable rulings of other taxing authorities.

(h)

The Company does not have any liability for the Taxes of any Person under
Treasury Regulations Section 1.1502-6 (or any similar provision of Law), as a
transferee or successor, by contract or otherwise.

(i)

No Group Company is or has been engaged in any transaction that is subject to
disclosure under present or former Treasury Regulations Sections 1.6011-4 or
1.6011-4T, as applicable.

(j)

The Company has not (i) recognized a material amount of "Subpart F income" as
defined in Section 952 of the Code or (ii) included in its gross income a
material amount income under Section 956 of the Code.

(k)

The Company is not a "United States real property holding corporation" within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii), nor does the Company expect, as of the











17




effective time of this representation to become a United States real property
holding corporation under current business plans.

(l)

No Group Company has, nor will any such Group Company have as of the Closing
Date, any "overall foreign loss" accounts or "separate limitation loss" accounts
within the meaning of Section 904 of the Code and the Treasury Regulations
thereunder.

(m)

Pursuant to the Company’s current business plan, the Company believes, but makes
no assurances, that for its tax year ending on December 31 year 2010, and each
of its taxable years thereafter in the foreseeable future, at least 80 percent
of the Company's gross income during the "testing period" will be "active
foreign business income" within the meaning of Section 861(c) of the Code.

(n)

The Company has no material assets other than its ownership of 100% of the
issued share capital of Rolling Rhine.  The Company's activities are limited to
that of a holding company of the Group, and the Company is not engaged in a
trade or business in the United States.

(o)

No Subsidiary of the Company is engaged in a trade or business in the United
States.

3.21

Labor and Employment Matters

(a)

Neither the Company nor any of its Subsidiaries is a party to any labor or
collective bargaining agreement, and no employees of the Company or any of its
Subsidiaries are represented by any labor organization. Within the preceding
three years, to the Company’s Knowledge, there have been no organizing
activities involving the Company or any of its Subsidiaries in respect of any
group of employees of the Company or any of its Subsidiaries.

(b)

There are no strikes, work stoppages, slowdowns, lockouts, material
arbitrations, or material grievances or other material labor disputes pending
or, to the Company’s Knowledge, threatened against or involving the Company or
any of its Subsidiaries.

(c)

There are no unfair labor practice charges, grievances, or complaints pending
or, to the Company’s Knowledge, threatened by or on behalf of any employee or
group of employees of the Company or its Subsidiaries.  There are no complaints,
charges, or claims against the Company or its Subsidiaries pending or, to the
Company’s Knowledge, threatened to be brought or filed with any Governmental
Entity based on, arising out of, in connection with, or otherwise relating to
the employment or termination of employment of any individual by the Company or
its Subsidiaries.

(d)

To the Company’s Knowledge, no officer or key employee, or any group of key











18




employees, currently intends to terminate his, her, or their employment with the
Company or any of its Subsidiaries.  Except as set forth in Schedule 3.21, the
employment of each officer and employee of the Company and its Subsidiaries is
terminable at the will of the Company or such Subsidiary, as the case may be.
 To the Company’s Knowledge, no officer, employee, agent, or consultant of the
Company or any of its Subsidiaries is in violation of any term of any
employment, consultant, non-disclosure, non-competition, confidentiality, or
other similar agreement.

3.22

Real Property

(a)

Schedule 3.22(a) sets forth and complete list and summary description of (i) the
real property owned in fee by the Company or any of its Subsidiaries (the Owned
Real Property) and (ii) all real property leased by the Company or any of its
Subsidiaries (the Leased Real Property and, together with the Owned Real
Property and all other rights or interests of the Company or its Subsidiaries in
real property, the Real Property).  None of the real property reflected in the
Interim Balance Sheet has been disposed of and no real property has been
acquired by the Company or any of its Subsidiaries since the date of the Interim
Balance Sheet.

(b)

The Company and each of its Subsidiaries has good and marketable title in fee
simple to all Owned Real Property, and a valid leasehold interest in all Leased
Real Property, in each case free and clear of all Encumbrances, except for
Permitted Encumbrances.  None of the Real Property is subject to any agreement,
arrangement, or understanding for its use by any Person other than the Company
or its Subsidiaries.

(c)

Each of the leases and subleases relating to the Leased Real Property is in full
force and effect, there is no material default by the Company or any of its
Subsidiaries or, to the Company’s Knowledge, by the lessor under any such lease
or sublease, and each such lease and sublease will remain in full force and
effect after the Closing without any modification in the rights or obligations
of the parties under any such lease or sublease.

(d)

The structures, plants, improvements, systems, and fixtures located on each
parcel of Owned Real Property and, to the Company’s Knowledge, Leased Real
Property comply in all material respects with all Laws, and are in good
operating condition and repair, ordinary wear and tear excepted.  Each such
parcel of Owned Real Property and, to the Company’s Knowledge, Leased Real
Property, conforms in all material respects with all covenants or restrictions
of record and conforms with all applicable building codes and zoning
requirements and there is not, to the Company’s Knowledge, any proposed change
in any such governmental or regulatory requirements or in any such zoning
requirements.

3.23

Environmental Matters











19




(a)

The operations of the Company and each of its Subsidiaries are and have been in
compliance with all applicable Environmental Laws, including obtaining,
maintaining in good standing, and complying with all Permits required by
Environmental Laws (Environmental Permits), and no action or proceeding is
pending or, to the Company’s Knowledge, threatened to revoke, modify, or
terminate any such Environmental Permit, and, to the Company’s Knowledge, no
facts, circumstances, or conditions currently exist that could adversely affect
such continued compliance with Environmental Laws and Environmental Permits or
require currently unbudgeted capital expenditures to achieve or maintain such
continued compliance with Environmental Laws and Environmental Permits.

(b)

Neither the Company nor any of its Subsidiaries is the subject of any
outstanding written order or Contract with any Governmental Entity or other
person in respect of any (i) Environmental Laws, (ii) Remedial Action, or
(iii) Release or threatened Release of a Hazardous Material.

(c)

No claim has been made or is pending, or to the Company’s Knowledge, threatened
against the Company or any of its Subsidiaries alleging either or both that the
Company or any of its Subsidiaries may be in violation of any Environmental Law
or Environmental Permit or may have any liability under any Environmental Law.

(d)

No fact, circumstance, or condition exists in respect of the Company or any of
its Subsidiaries or any property currently or formerly owned, operated, or
leased by the Company or any of its Subsidiaries or any property to which the
Company or any of its Subsidiaries arranged for the disposal or treatment of
Hazardous Materials that could reasonably be expected to result in the Company
or any Subsidiary incurring unbudgeted Environmental Costs and Liabilities.

(e)

There is no investigation of the business, operations, or currently owned,
operated, or leased property of the Company or any of its Subsidiaries or, to
the Company’s Knowledge, previously owned, operated, or leased property of the
Company or its Subsidiaries pending or, to the Company’s Knowledge, threatened
that could lead to the imposition of any Environmental Costs and Liabilities or
Encumbrances under any Environmental Law.

(f)

No environmentally related audits, studies, reports, analyses, and results of
investigations have been performed in respect of the currently or previously
owned, leased, or operated properties of the Company or any of its Subsidiaries.

3.24

Material Customers and Suppliers

(a)

Schedule 3.24 sets forth a list of the twenty (20) largest customers (Material
Customers) and the twenty (20) largest suppliers (Material Suppliers) of the
Company and its Subsidiaries, as measured by the dollar amount of purchases
therefrom or thereby, during each of the twelve month periods ended June 30,











20




2008 and June 30, 2009, showing the approximate total sales by the Company and
its Subsidiaries to each such customer and the approximate total purchases by
the Company and its Subsidiaries from each such supplier, during such period.

(b)

Since June 30, 2009, no customer or supplier listed on Schedule 3.24 has
terminated its relationship with the Company or any of the Subsidiaries or
materially reduced or changed the pricing or other terms of its business with
the Company or any of the Subsidiaries and, to the Company's Knowledge, no
customer or supplier listed on Schedule 3.24 has notified the Company or any of
its Subsidiaries that it intends to terminate or materially reduce or change the
pricing or other terms of its business with the Company or any of its
Subsidiaries.

(c)

The aggregate amount of purchases made by the Group from the Key Manufacturers
as listed on Schedule 6.17 represented not less than 10% of the total purchases
of all products of the Group in the most recent financial year.  

(d)

No Group Company has received any claim by its customers in connection with sale
of products nor experienced any goods being returned by its customers.

(e)

Each Group Company has fulfilled its obligations (including payment obligations
and delivery obligations) under any purchase agreements or sales agreements to
which it is a party, except to the extent that such obligations are not
currently due.

3.25

Corporate Records

The Company has delivered or made available to Investors true and complete
copies of the articles of incorporation and bylaws (in each case as amended to
the date of this Agreement) of the Company and the articles and bylaws (or other
comparable organizational or governance documents) of each of its Subsidiaries.
 The minute books of the Company and each of its Subsidiaries previously made
available to Investors contain complete and accurate records of all meetings and
accurately reflect all other corporate action of the stockholders and board of
directors (including committees thereof) of the Company and its Subsidiaries to
the date hereof, including all amendments and corrections.

3.26

Registration Rights

Except as provided by Section 4 of this Agreement and the Registration Rights
Agreement, the Company will not, as of the Closing Date, be under any obligation
to register any of its securities under the Securities Act.

3.27

Key Shareholders

(a)

Each Key Shareholder has the requisite legal right and legal capacity to execute
and deliver this Agreement and each other Transaction Document to which he is a
party and to perform his obligations hereunder and thereunder. This Agreement











21




has been (and each Transaction Document  to which any Key Shareholder will be a
party will be) duly executed and delivered by each Key Shareholder and, assuming
the due execution and delivery of this Agreement and each Transaction Document
by the other party or parties hereto or thereto, constitute valid and binding
obligations of each Key Shareholder enforceable against each Key Shareholder in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium, or other similar Laws affecting the
enforcement of creditors’ rights in general and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

(b)

No consent, approval, waiver, order, or authorization of, or registration,
declaration, or filing with, or notice to, any Person or Governmental Entity
(including any consent, approval, waiver, or authorization in respect of any
Contract or Permit) is required to be obtained or made by or in respect of any
Key Shareholder in connection with his execution and delivery of this Agreement
or any Transaction Document to which he is a party, the performance by each Key
Shareholder of his obligations hereunder and thereunder or the consummation of
the transactions contemplated hereby or thereby, including, as applicable, any
spousal consent.  

(c)

There is no claim or judicial or administrative action, suit, proceeding, or
investigation pending or, to the Company's Knowledge, threatened, relating or
affecting any Key Shareholder or his assets or properties. There are no Orders
of any Governmental Entity binding on any Key Shareholder or any of his
respective assets or properties.

(d)

The execution and delivery of this Agreement does not (and of each Transaction
Document to which any Key Shareholder will be a party will not), and neither the
performance by any Key Shareholder of his obligations hereunder and thereunder,
nor the consummation of the transactions contemplated hereby and thereby, will,
(i) conflict with, result in any violation of, constitute a Default under, or
give rise to a right of termination, cancellation, or acceleration of, or any
obligation or to loss of a benefit under, any Contract, (ii) violate any Order
of any Governmental Entity applicable to any Key Shareholder or (iii) violate
any Law applicable to any Key Shareholder.

3.28

Securities Law Exemptions

Upon reliance on the accuracy of the representations and warranties of the
Investors contained in Section 4, the offer, sale and issuance of the Shares (or
the Conversion Shares) are and will be exempt from the registration requirements
of the Securities Act, and the registration, permit or qualification
requirements of any applicable state securities laws.  Neither the Company nor
any agent on its behalf has solicited or will solicit any offers to sell or has
offered to sell or will offer to sell any part of the Shares to any person or
persons so as to bring the sale of such Shares by the Company within the
registration











22




provisions of the Securities Act or any state securities law.  The Company is
not, and after giving effect to the issuance of the Series A Preferred Stock or
the Conversion Shares and the application of the proceeds thereof will not be,
an “investment company” within the meaning of Investment Company Act of 1940, as
amended.

3.29

Employment Benefit Plans

(a)

No Group Company is under any legal obligation to pay any welfare benefit to any
of its directors, managers or employees, other than those required under PRC
Law.

(b)

All payments and contributions to, or relating to, the social insurance funds
(including pension, medical, unemployment, work-related injury and maternity
insurance) and housing funds provided under PRC Law which are required to be
made by any Group Company on behalf of its employees and by its respective
employees have been duly paid.

(c)

All payments and contributions to, or relating to, the mandatory social welfare
schemes provided under other applicable Law which are required to be made by the
Group on behalf of its employees and by its respective employees have been duly
paid.

3.30

Listing Applications

The Company has not made any application to list its shares on any stock
exchanges in any jurisdictions.

3.31

Disclosure

To the Company’s Knowledge, no representation or warranty of any Company Party
contained in this Agreement (including the Schedules hereto), and no statement
contained in any document, list, certificate, or other instrument furnished or
to be furnished by or on behalf of any Company Party to Investors or Lead
Investor's Representatives in connection with the transactions contemplated
hereby, contains any untrue statement of a material fact, or omits to state any
material fact necessary, in light of the circumstances under which it was made,
in order to make the statements herein or therein not misleading or necessary in
order fully and fairly to provide the information required to be provided in any
such document, list, certificate, or other instrument.  To the Company’s
Knowledge, there are no material circumstances or information in relation to
each Group Company's business which might be material for disclosure to the
Investors, which have not been disclosed by the Company or its advisors.

4.

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each of the Investors severally represents and warrants to the Company as
follows:

4.1

No Registration











23




Such Investor understands that the Shares (and the Conversion Shares), have not
been, and will not be (except pursuant to the Registration Rights Agreement),
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of such Investor’s representations as expressed herein or otherwise
made pursuant hereto.

4.2

Investment Intent

Such Investor is acquiring the Shares, and the Conversion Shares, for investment
for its own account, not as a nominee or agent (except in the case of the Lead
Investor, which is acquiring the shares as nominee of DBS Bank Ltd.), and not
with the view to, or for resale in connection with, any distribution thereof,
and that such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Such Investor further
represents that it does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity to any third person or entity with respect to any of
the Shares or the Conversion Shares.

4.3

Investment Experience

Such Investor has substantial experience in evaluating and investing in private
placement transactions of securities in companies in the mid to late stage of
growth and has such knowledge and experience in financial and business matters
so that such Investor is capable of evaluating the merits and risks of its
investment in the Company.

4.4

Access to Data

Such Investor has had an opportunity to ask questions of, and receive answers
from, the officers of the Company concerning the Transaction Documents, the
exhibits and schedules attached hereto and thereto and the transactions
contemplated by the Transaction Documents, as well as the Company's business,
management and financial affairs. Such Investor believes that it has received
all the information such Investor reasonably considers necessary or appropriate
for deciding whether to purchase the Shares and the Conversion Shares.   

4.5

Residency

The principal place of business is correctly set forth on Schedule 2.1.

4.6

Accredited Investor

The Investor is an “accredited investor” within the meaning of Regulation D,
Rule 501(a), promulgated by the SEC under the Securities Act.

4.7

International Investors











24




If the Investor is not a United States person (as defined by Section 7701(a)(30)
of the Code), the Investor hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and
(iv) the income tax and other tax consequences, if any, that may be relevant to
the purchase, holding, redemption, sale, or transfer of the Shares.  The
Investor’s subscription and payment for and continued beneficial ownership of
the Shares will not violate any applicable securities or other laws of the
Investor’s jurisdiction.

4.8

Due Authority

It has full power and legal right to execute and deliver this Agreement and each
of the Transaction Documents and to perform its obligations hereunder and
thereunder.

4.9

Organization

It is a validly existing limited partnership, limited liability company or
corporation, duly organized under the laws of its jurisdiction of organization.

4.10

Restricted Securities

Such Investor understands that the Shares will be “restricted securities” within
the meaning of Rule 144(a)(3) under the Securities Act and that for so long as
such securities are “restricted securities” (as so defined), they may not be
deposited into any unrestricted depositary facility established or maintained by
any depositary bank.  

4.11

Selling Restrictions

As long as the Shares and the Conversion Shares are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, each of the
Investors severally covenants that it will not sell or otherwise transfer the
Shares (or any of the Conversion Shares) except pursuant to an effective
registration under the Securities Act or in a transaction which, in the opinion
of counsel reasonably satisfactory to the Company, qualifies as an exempt
transaction under the Securities Act and the rules and regulations promulgated
thereunder.

4.12

Legends

Such Investor understands and agrees that the certificates evidencing the Shares
or the Conversion Shares, or any other securities issued in respect of the
Shares or the Conversion Shares upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, until such securities
are registered or are no longer required to bear such legend in accordance with
the Securities Act, shall bear the legends required by the Investors Rights
Agreement and the Voting Agreement (in addition to











25




any legend required under applicable state securities laws).

5.

ADDITIONAL COVENANTS OF THE PARTIES

5.1

Conduct of the Business

(a)

Except as approved by Lead Investor in writing, between the date hereof and the
Closing Date, the Company will, and will cause its Subsidiaries to, (i) conduct
the business of the Company and its Subsidiaries only in the ordinary course of
business consistent with past practice, (ii) maintain in good repair all of the
assets and properties of the Company and its Subsidiaries, and (iii) preserve
intact the current business operations of the Company and its Subsidiaries, keep
available the services of the officers and employees of the Company and its
Subsidiaries, and preserve the Company’s and each of its Subsidiary’s
relationships with customers, suppliers, licensors, and others having business
relationships with the Company or any of its Subsidiaries.  The Company will
promptly advise the Lead Investor (who would then advise the other Investors) of
any action or event of which it becomes aware which has the effect of making
materially incorrect any of such representations or warranties or which has the
effect of rendering any of such covenants substantially incapable of
performance.

(b)

Without limiting the generality of Section 5.1(a), and except as otherwise
expressly provided in this Agreement between the date hereof and the Closing
Date, neither the Company nor any of its Subsidiaries will, without the prior
written consent of Lead Investor:

(i)

except for the amendments contemplated by the Amended Articles and Amended
Bylaws pursuant to Section 6.5, amend its articles of incorporation, certificate
of incorporation or bylaws (or other applicable organizational or governance
document) or take any action in respect of such amendment;

(ii)

authorize for issuance, issue, sell, deliver, or agree or commit to issue, sell,
or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase, or otherwise) any stock of any
class or series or any other securities convertible into or exercisable or
exchangeable for any stock or any equity equivalents (including any stock
options or stock appreciation rights);

(iii)

 (A) split, combine, or reclassify any shares of its capital stock; (B) declare,
set aside, or pay any dividend or make any other distribution or payment
(whether in cash, stock, or property or any combination thereof) in respect of
its capital stock; (C) make any other actual, constructive, or deemed
distribution in respect of any shares of its capital stock or otherwise make any
payments to stockholders in their capacity as such; or (D) redeem, repurchase,
or otherwise acquire any securities of the











26




Company or any of its Subsidiaries;

(iv)

fail to comply in any material respect with any Law applicable to the Company or
any of its Subsidiaries or their respective assets or properties;

(v)

take any action, or knowingly omit to take any action, that would or would
reasonably be expected to result in (i) any representation or warranty of the
Company set forth in Section 3 becoming untrue or (ii) any of the conditions to
the obligations of Lead Investor set forth in Section 6 not being fully
satisfied;

(vi)

agree or commit to agree (in writing or otherwise) to do any of the foregoing;
or

(vii)

carry on any trade or business in the United States.

5.2

Further Assurance

Each of the parties shall execute such documents and other papers and take such
further actions as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated hereby.  Each such party
shall use its reasonable efforts to fulfill or obtain the fulfillment of the
conditions to the Closing as promptly as practicable.

5.3

Covenants

(a)

Each party hereto shall take all reasonable steps necessary or desirable, and
proceed diligently and in good faith and shall use all reasonable efforts to
obtain, as promptly as practicable, (i) all authorizations, consents, orders and
approvals of all Governmental Entities that may be or become necessary for such
party’s execution and delivery of, and the performance of its obligations
pursuant to, this Agreement and the other Transaction Documents and (ii) all
approvals and consents required under all Contracts to which the Company or any
of its Subsidiaries is a party to consummate the transactions contemplated
hereby.  Each party will cooperate fully (including, without limitation, by
providing all information the other party reasonably requests) with the other
parties in promptly seeking to obtain all such authorizations, consents, orders
and approvals.  

(b)

Each party hereto shall promptly inform the other party of any communication
from any Governmental Entity regarding any of the transactions contemplated by
this Agreement.  If any party or Affiliate thereof receives a request for
additional information or documentary material from any such Governmental Entity
in respect of the transactions contemplated hereby, then such party will
endeavor in good faith to make, or cause to be made, as soon as reasonably
practicable and after consultation with the other party, an appropriate response
in compliance with such request.











27




5.4

Public Announcement

The Company and Lead Investor will consult with each other and will mutually
agree (the agreement of each party not to be unreasonably withheld) upon the
content and timing of any press release or other public statement in respect of
the transactions contemplated hereby and any party shall not issue any such
press release or make any such public statement without first obtaining prior
written consent from the other party, except as may be required by applicable
Law; provided, however, that the Company and Lead Investor will give prior
notice to the other party of the content and timing of any such press release or
other public statement.

5.5

Notification

From the date hereof through the Closing Date, the Company will notify Investors
of any change, circumstance, condition, development, effect, event, fact, or
result in respect of the business, operations, financial condition, results of
operations, assets, liabilities, or prospects of the Company or its Subsidiaries
that, individually or in the aggregate, has resulted in or could reasonably be
expected to have in a Material Adverse Effect.

6.

INVESTORS' CLOSING CONDITIONS

The obligation of the Investors to purchase and pay for the Shares on the
Closing Date, as provided in Section 2 hereof, shall be subject to the
performance by the Company of its obligations to be performed hereunder and to
the satisfaction or waiver by the Lead Investor, prior thereto or concurrently
therewith, of the following further conditions:

6.1

Representations and Warranties

The representations and warranties of the Company Parties qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects (other than the representations and
warranties contained in Sections 3.1, 3.2, 3.5, 3.6, 3.7 and 3.9, which
representations and warranties shall be true and correct), in each case, as of
the date of this Agreement and as of the Closing as though made at and as of the
Closing, except to the extent such representations and warranties expressly
speak as of an earlier date (in which case such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, on and as of such
earlier date).

6.2

Compliance with Agreement

Each Company Party shall have performed and complied with in all material
respects all obligations, covenants and conditions contained in this Agreement
which are required to be performed or complied with by the Company prior to or
on the Closing Date.

6.3

Officer’s Certificate

The Investors shall have received a certificate, dated the Closing Date, signed
by an











28




officer, director or other member of senior management from the Company,
certifying that the conditions specified in Sections 6.1, 6.2, 6.11 and 6.12
hereof have been fulfilled (except as waived by the Lead Investor in writing).

6.4

Legal Proceedings

No action, suit, or proceeding shall have been initiated or threatened for the
purpose or with the probable or reasonably likely effect of enjoining or
preventing the consummation of the transactions contemplated hereby or seeking
damages on account thereof.

6.5

Amended Articles and Amended Bylaws Effective

The Amended Articles, the form of which is attached as Exhibit B-2 hereto, and
Amended Bylaws, the form of which is attached as Exhibit C-2 hereto, shall have
been duly adopted by the Company by all necessary corporate action of its Board
of Directors and Stockholders, and shall have been duly filed with and accepted
by the Secretary of State of the State of Nevada.

6.6

Registration Rights Agreement

The Company and each of the other parties thereto shall have duly executed the
Registration Rights Agreement, the form of which is attached as Exhibit D hereto
(the Registration Rights Agreement).

6.7

Investors’ Rights Agreement

The Company, the Key Shareholders and the Investors shall have duly executed the
 Investors’ Rights Agreement, the form of which is attached as Exhibit E hereto
(the Investors’ Rights Agreement).

6.8

Guarantee

The Key Shareholders and the Investors shall and the Company shall procure that
the other Guarantors named therein shall have duly executed the Guarantee, the
form of which is attached as Exhibit F hereto (the Guarantee).

6.9

Voting Agreement

The Company, the Key Shareholders and the Investors shall have duly executed the
Voting Agreement, the form of which is attached as Exhibit G hereto (the Voting
Agreement).

6.10

Election of Directors

The individual to be designated and notified to the Company by the Lead Investor
as a director of the Company (the Series A Director) shall have been elected to
the Board of











29




Directors of the Company, effective upon the Closing.  The individual to be
designated and notified to the Company by the Investors (other than the Lead
Investor) as an observer to attend the meetings of the Board of Directors of the
Company shall have been confirmed by the Board of Directors of the Company,
effective upon the Closing.

6.11

No Material Adverse Effect

Since December 31, 2008, there shall not have occurred any event, circumstance,
condition, fact, or other matter that has had or could reasonably be expected to
have a Material Adverse Effect.

6.12

Consent and Waivers

All approvals, authorizations, consents, and waivers of any Person or
Governmental Entity that are required in connection with the execution and
delivery of this Agreement or any Transaction Document, the performance of the
Company of its obligations hereunder or thereunder, and the consummation of the
transactions contemplated hereby and thereby shall have been duly obtained and
effective prior to or as of the Closing Date.

6.13

Preferred Stock Certificates

The Company shall have delivered to each of the Investors one or more validly
issued certificates representing the Series A Preferred Stock as set forth
opposite their respective names on Schedule 2.1 duly executed by the appropriate
officers of the Company.

6.14

Certified Copy of Certificate of Designations

The Company shall have delivered to the Investors a file-stamped copy of the
Certificate of Designations as certified by the Secretary of State of the State
of Nevada.

6.15

Completion of share transfer of Rolling Rhine

The Investors shall have received from the Company the completed valuation
report of Rolling Rhine and the payment of the transfer price by the transferees
to the transferor in accordance with the share transfer agreement dated November
1, 2008 between Mr. Wan Chi Kwong, as transferor, and Mr. Ai Xuexiang, Mr. Xu
Xiaogao and Mr. Xu Xianqian, as transferees, as evidenced by execution of a
confirmation letter between the parties thereto in a form previously agreed by
the Lead Investor, a copy of such confirmation letter shall have been delivered
to the Investors on or before the Closing Date.

6.16

Termination of Lease Agreements and Execution of Herbs Purchase Agreements

The existing seven land lease agreements with the administrative authorities of
various villages for the purpose of planting Chinese herbs as more particularly
set out in Schedule 6.16 shall have been terminated on terms and conditions
reasonably satisfactory to the Investors and valid and enforceable purchase
agreements shall have been entered into











30




with the local governments and village committees as listed in Schedule 6.16 in
the forms of attached as Exhibit H-1 and H-2.  A certified copy of each of the
above purchase agreements shall be delivered to the Investors on or before the
Closing Date.

6.17

Distribution Agreements

The Company shall have delivered to the Investors a certified copy of each of
the duly executed exclusive distribution agreements between Anqing Zhongxi Yao
and ten (10) out of twenty (20) key manufacturers (the Key Manufacturers) as
listed in Schedule 6.17 in the form of which is attached as Exhibit I.

6.18

Application for BVI Court Order

The Company shall have procured that Rolling Rhine shall have applied for a BVI
court order that the amendment to the memorandum of Rolling Rhine in respect of
the increase in authorized share capital should have effect from the date of
resolution on October 9, 2008.  A copy of the application materials submitted to
the BVI court shall have been delivered to the Investors on or before the
Closing Date.

6.19

Land Grant Contract for Modern Distribution Center

The Company shall have delivered to the Investors a certified copy of a duly
executed land grant contract (which contract shall be conditional upon the
closing of the transactions contemplated by this Agreement) with the relevant
Governmental Entity for acquiring the land located in the Anqing Economic
Development Zone for the purpose of setting up a modern distribution center in
the form of Exhibit J attached hereto.

6.20

Provision of Share Ledger of the Company

The Company shall have delivered to the Investors a copy of the share ledger of
the Company showing the true and correct shareholding of the Company as of five
(5) Business Days prior to the Closing Date.  

6.21

Share charge executed by Mr. Wan Chi Kwong and the Lead Investor

The Company shall have delivered to the Investors a duly executed Pledge
Agreement by Mr. Wan Chi Kwong as pledgor, with respect to 8,726,376 shares of
Common Stock held by him in favor of the security agent for the benefit of the
Investors, in the form of which is attached as Exhibit K.

6.22

Legal Opinions

The Company shall deliver to the Investors at least two original copies of legal
opinions, dated as of the Closing Date, issued by (i) Freshfields Bruckhaus
Deringer, the Company’s New York counsel, as to New York law matters, (ii) Duane
Morris LLP, the Company’s special Nevada counsel, as to Nevada law matters,
(iii) Maples and Calder, the Company’s special BVI legal counsel, as to BVI
legal matters, solely with respect to











31




Eastern Wealthy International Invest Limited, (iv) Conyers Dill & Pearman, the
Lead Investor's BVI legal counsel, as to BVI law matters, (v) Lovells, the Lead
Investor's Hong Kong legal counsel, as to Hong Kong law matters and (vi) Jun He
Law Offices, the Lead Investor's PRC legal counsel, as to PRC law matters, each
in a form and substance satisfactory to the Investors.

6.23

Other Documents

The Company shall have delivered to the Investors such other documents relating
to the transactions contemplated hereby as Investors or their counsel may
reasonably request.

7.

COMPANY CLOSING CONDITIONS

The obligation of the Company to issue and deliver the Shares on the Closing
Date, as provided in Section 2 hereof, shall be subject to the performance by
the Investors of their obligations theretofore to be performed hereunder and to
the satisfaction or waiver by the Company, prior thereto or concurrently
therewith, of the following further conditions:

7.1

Representations and Warranties

The representations and warranties of the Investors set forth in this Agreement
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, in each case, as
of the date of this Agreement and as of the Closing as though made at and as of
the Closing, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
qualified as to materially shall be true and correct, and those not so qualified
shall be true and correct in all material respects, on and as of such earlier
date);

7.2

Compliance with Agreement

The Investors shall have performed and complied in all material respects with
all obligations, covenants and conditions contained in this Agreement which are
required to be performed or complied with by it prior to or on the Closing Date.

7.3

Investors' Certificates

The Company shall have received a certificate from each of the Investors, dated
the Closing Date, signed by a duly authorized representative of such Investor,
certifying that the conditions specified in the foregoing Sections 7.1 and 7.2
hereof have been fulfilled (except as waived by the Company).

7.4

Injunction

There shall be no effective injunction, writ, preliminary restraining order or
any order of any nature issued by a court of competent jurisdiction directing
that the transactions provided for herein or any of them not be consummated as
herein provided.











32




8.

COVENANTS

8.1

Confidentiality

As to so much of the information and other material furnished under or in
connection with this Agreement (whether furnished before, on or after the date
hereof) as constitutes or contains confidential business, financial or other
information of the Company or any of its Subsidiaries, each of the Investors’
covenants for itself and its directors, officers and partners that it will use
due care to prevent its officers, directors, partners, employees, counsel,
accountants and other representatives from disclosing such information to
Persons other than their respective authorized employees, counsel, accountants,
stockholders, partners, limited partners and other authorized representatives,
except to the extent such information (i) was previously known on a
non-confidential basis to the party receiving such information or documents
(Receiving Party), (ii) was in the public domain through no fault of the
Receiving Party, (iii) was independently developed by the Receiving Party,
(iv) was later developed by the Receiving Party from sources other than the
disclosing party not known by the Receiving Party to be bound by any
confidentiality obligation, (v) is required to be disclosed by Law or by any
Governmental Entity, or  (vi) is disclosed to a potential purchaser of the
Shares (subject to such person first having executed a confidentiality
undertaking in favor of the Company).  In the event of any termination of this
Agreement prior to the Closing Date, each Investor shall return to the Company
or destroy all confidential material previously furnished to such Investor or
its officers, directors, partners, employees, counsel, accountants and other
representatives in connection with this transaction.  For purposes of this
Section 8.1, “due care” means at least the same level of care that such Investor
would use to protect the confidentiality of its own sensitive or proprietary
information, and this obligation shall survive termination of this Agreement.
 Following the Closing, the terms and provisions of this Section 8.1 shall be
superseded by Section 3.4 of the Investors’ Rights Agreement.

8.2

Employment Contracts

The Company shall cause Anqing Zhongxi Yao to enter into new employment
contracts with all of the employees of Anqing Zhongxi Yao in the form attached
as Exhibit L in compliance with the PRC Labor Contract Law in the ordinary
course of business.

8.3

Key Employees and Directors

(a)

The Company shall use its reasonable efforts to procure “key man” insurance
policies by June 30, 2010 to the extent consistent with customary practice and
to maintain such policies for so long as each of Mr. Wan Chi Kwong, Mr. Ai
Xuexiang, Mr. Pang Tuck Wing, Dr. Wang Qisheng and Dr. Huang Ping (the Key
Employees and Directors) is a director or employee of any Group Company and will
not take or omit to take any action or permit any action to be taken which might
vitiate or invalidate any such policy.  

(b)

The Company shall procure continuous service of Mr. Wan Chi Kwong, and











33




continuous employment of Mr. Ai Xuexiang and Mr. Pang Tuck Wing for not less
than five (5) years from the Closing Date and Dr. Wang Qisheng and Dr. Huang
Ping for not less than two (2) years from the Closing Date by entering into
service or employment contracts with each of them (as applicable) incorporating
the key terms of service or employment (as applicable) as listed in Schedule 8.3
within one (1) month after the Closing Date.

8.4

Construction of Modern Distribution Center

The Company shall use its best efforts to deliver a copy of the land use right
certificate issued by the relevant Governmental Entity in the PRC by March 31,
2010 and complete the construction of the modern distribution center located on
the land in the Anqing Economic Development Zone by not later than one (1) year
following the Closing Date.

8.5

Distribution Agreements

The Company shall procure to deliver a certified copy of each of the duly
executed exclusive distribution agreements between Anqing Zhongxi Yao and the
Key Manufacturers listed in Schedule 6.17 (except for those which have been
provided to the Investors prior to the Closing Date) in the form of Exhibit I
attached hereto by January 31, 2010.

8.6

BVI Court Order

The Company shall use its best efforts to procure that Rolling Rhine shall have
obtained by December 31, 2009 a BVI court order that the amendment to the
memorandum of Rolling Rhine in respect of the increase in authorized share
capital should have effect from the date of resolution on October 9, 2008.  A
certified copy of the order issued by the BVI court shall be delivered to the
Investors upon receipt by Rolling Rhine.

8.7

Increase of Investment Amount of Anqing Zhongxi Yao

The Company shall use its reasonable efforts to complete the increase of the
investment amount of Anqing Zhongxi Yao to an amount to be mutually agreed
within a reasonable timeframe between the Company and the Investors.  A
certified copy of the shareholders' and directors' resolutions of Anqing Zhongxi
Yao approving the increase of investment amount, amended articles of
association, and approvals obtained from and filings with the relevant
Governmental Entity for the increase of investment amount shall have been
delivered to the Investors as soon as practicable after the completion of the
increase of the investment amount.

8.8

Renewal of Permit and Approvals

The Company shall use its best efforts to obtain approval by AFMA in connection
with the applications for renewal of the medical operation permit, special
medicine operation approvals (Operation Approval for Anabolic Agents and peptide
hormone, and Operation











34




Approval for Narcotic Drugs and Psychotropic Drugs) made by Anqing Zhongxi Yao
by not later than January 31, 2010.  A certified copy of each of such permit and
approval with a validity period from January 1, 2010 to December 31, 2014 shall
be delivered to the Investors as soon as practicable after the approval is
obtained.  

8.9

Amendments to the Articles of Association of Anqing Zhongxi Yao

The Company shall have delivered to the Investors within one (1) month after the
Closing Date a certified copy of the shareholders’ resolutions of Anqing Zhongxi
Yao approving the amendments to the articles of association of Anqing Zhongxi
Yao to the effect that the shareholders are vested with the highest authority of
the company and a copy of all necessary filings with the relevant Governmental
Entity.

8.10

Use of Proceeds

The Company will use the proceeds received from the issuance and sale of the
Shares for the following purposes:

(a)

approximately US$9,000,000 for the construction of a modern distribution center;
and

(b)

the balance of the proceeds for the acquisition of land and the construction of
a research and development facility for the Company's herb business, the
Company’s working capital, fees and expenses incurred in connection with this
Agreement, the transactions contemplated thereby and the Qualified Public
Listing and general corporate purposes.

8.11

Most Favored Nation

The holder of any Shares shall have "most favored nation" status with respect
to any additional equity financing (including, without limitation, the issuance
of convertible debt and equity securities of any nature) obtained by the Company
(Additional Financing) so long as at least 6,338,840 of the Shares remain
outstanding.  In the event that the Company obtains any such Additional
Financing that includes terms more favorable than those granted to the holders
of the Shares, whether under this Agreement, any of the other Transaction
Documents, the Certificate of Designations or otherwise (the Investment
Governing Documents) (including, without limitation, (i) a greater dividend
rate, (ii) a more favorable conversion rate or (iii) the granting of warrants to
purchase Common Stock), then, upon written demand by one or more of such
holders, any such more favorable terms shall be made applicable to the then
outstanding Shares or the holders of the then outstanding Shares, as
applicable.  The Company and the holders of the Shares shall negotiate in good
faith the appropriate form and substance if any such modification to be made to
the Investment Governing Documents taking into account the totality of the
circumstances and the terms of the Additional Financing.  Any such modifications
shall be approved by the holders of a majority of the then outstanding Shares.











35




8.12

Tax Matters

The Company and the Investors shall cooperate with respect to Tax matters
relating to the Investors' ownership of the Series A Preferred Stock.  For
avoidance of doubt, the Company shall, upon reasonable written request, provide
the Investors with any information necessary for the Investors to (i) report for
Tax purposes any dividends received from the Company, (ii) claim any foreign tax
credits for any Tax withheld by the Company on payments made to the Investors
and (iii) avoid the imposition of any Tax under Section 897 of the Code and the
Treasury Regulations promulgated thereunder.  The Investors shall cooperate with
reasonable written requests including, but not limited to informational forms
and returns.

9.

INDEMNIFICATION

9.1

Survival of Representations, Warranties and Covenants

(a)

The representations and warranties of the Company Parties and Investors
contained in this Agreement shall survive for a period of eighteen (18) months
after the Closing Date (except for (i) representations and warranties contained
in Sections 3.20 (Tax Matters) and 3.29 (Employment Benefit Plans), which shall
survive until the expiry of the applicable statute of limitations and (ii) the
Specified Representations, which shall survive indefinitely).  Any claim for
indemnification in respect of any representation or warranty that is not
asserted by notice given as herein provided relating thereto prior to the
expiration of the specified period of survival shall not be pursued and is
hereby irrevocably waived after the expiration of such period of survival.  Any
claim for an Indemnifiable Loss in respect of such a breach asserted within such
period of survival as herein provided will be timely made for purposes hereof.

(b)

Unless a specified period is set forth in this Agreement (in which event such
specified period will control), the covenants in this Agreement will survive and
remain in effect indefinitely.

(c)

The right to indemnification or any other remedy based on representations,
warranties, covenants and agreements in this Agreement shall not be affected by
any investigation conducted at any time, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing Date, with respect to the accuracy or
inaccuracy of, or compliance with, any such representation, warranty, covenant
or agreement.  The waiver of any condition based on the accuracy of any such
representation or warranty, or on the performance of or compliance with any such
covenant or agreements, will not affect the right to indemnification or any
other remedy based on such representations, warranties, covenants and
agreements.

9.2

Indemnification











36




(a)

From and after the Closing, each of the Company Parties shall, jointly and
severally, indemnify, defend, and hold harmless each Investor, its affiliates,
and their respective officers, directors, stockholders, partners, managers,
members, employees, agents, and representatives from and against any and all
Indemnifiable Losses to the extent relating to, resulting from, or arising out
of:

(i)

any breach of any representation or warranty made by any Company Party in this
Agreement;

(ii)

any breach or nonfulfillment of any agreement or covenant of any Company Party
set forth in this Agreement;

(iii)

any liability arising out of or in connection with the share entrustment
agreement between Anqing Zhongxi Yao and Mr. Yao dated May 12, 2004 in relation
to management and exercise of shareholder's rights on behalf of Mr. Yao by
Anqing Zhongxi Yao in Desheng Medication Limited;

(iv)

any actual or alleged Taxes (including, without limitation, any administrative
penalties) payable by any Group Company in connection with the properties
exchange agreement between Anqing Zhongxi Yao and Mr. Ai Xuexiang dated August
20, 2008;

(v)

any actual or alleged violation of applicable Laws in the PRC in connection with
the Chinese herbs planting business;

(vi)

any actual or alleged claim, cause of action, dispute or legal proceeding
involving or against any Group Company by Mr. Zhu Zhaoyuan (Mr. Zhu) over the
status of Mr. Zhu as a shareholder of Anqing Zhongxi Yao;

(vii)

any actual or alleged breach of the PRC Labor Contract Law in connection with
the existing employment contracts with the employees of Anqing Zhongxi Yao;

(viii)

any actual or alleged violation of applicable PRC Law as a result of any breach
of the articles of association of Anqing Zhongxi Yao;

(ix)

the issuance by Rolling Rhine of shares in excess of its authorized share
capital by Rolling Rhine on October 9, 2008 and the subsequent transfer of
shares in Rolling Rhine on November 3, 2008 before a notice of change in the
number of shares or authorized capital was filed with the Registrar of Corporate
Affairs in the BVI on December 8, 2008;

(x)

the absence of or insufficient capital contribution by the then shareholders of
Anqing Zhongxi Yao in 1997;

(xi)

failure to renew the medical operation permit and special medicine











37




operation approvals in accordance with Section 8.8;

(xii)

any liability or penalty arising out of or in connection with the under accrual
for earned income tax of Anqing Zhongxi Yao in relation to the deduction of
processing fees from its taxable income (the Specified Liability); and

(xiii)

arising from or related to any fees, commissions, or like payments by any Person
having acted or claiming to have acted, directly or indirectly, as a broker,
finder or financial advisor for any of the Company Parties in connection with
the transactions contemplated by this Agreement.

(b)

Subject to the limitations set forth in this Section 9, from and after the
Closing, each Investor shall indemnify, defend, and hold harmless the Company
Parties, their affiliates, and their respective officers, directors,
stockholders, partners, managers, members, employees, agents, and
representatives from and against any and all Indemnifiable Losses to the extent
relating to, resulting from, or arising out of:

(i)

any breach of any representation or warranty made by such Investor under this
Agreement;

(ii)

any breach or nonfulfillment of any agreement or covenant of such Investor set
forth in this Agreement; and

(iii)

arising from or related to any fees, commissions, or like payments by any Person
having acted or claiming to have acted, directly or indirectly, as a broker,
finder or financial advisor for such Investor in connection with the
transactions contemplated by this Agreement.

9.3

Definitions

As used in this Agreement, (i) Indemnitee means any person entitled to
indemnification under this Agreement, (ii) Indemnitor means any person required
to provide indemnification under this Agreement, (iii) Indemnifiable Losses
means any and all damages, losses, liabilities, obligations, costs, and
expenses, or any diminution of value, and any and all claims, demands, actions,
suits, proceedings, or investigations or appeals by any Person, including the
costs and expenses of any and all assessments, judgments, settlements, and
compromises relating thereto and including reasonable attorneys’ fees and
expenses in respect thereof and in respect of establishing the right to
indemnification hereunder, (iv) Indemnity Payment means any amount of
Indemnifiable Losses required to be paid pursuant to this Agreement, and
(v) Third-Party Claim means any claim, action, suit, or proceeding made or
brought by any person that is not a party to this Agreement or an affiliate of a
party to this Agreement.

9.4

Procedures for Third-Party Claims











38




(a)

If any Indemnitee receives notice of assertion or commencement of any
Third-Party Claim against such Indemnitee in respect of which an Indemnitor may
be obligated to provide indemnification under this Agreement, the Indemnitee
shall give such Indemnitor reasonably prompt written notice thereof; provided,
however, that no delay on the part of the Indemnitee in notifying any Indemnitor
shall relieve the Indemnitor from any obligation hereunder unless (and then
solely to the extent) the Indemnitor is actually prejudiced by such delay.

(b)

Any Indemnitor will have the right to defend the Indemnitee against the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnitee so long as (i) the Indemnitor notifies the Indemnitee in writing
within ten (10) days after the Indemnitee has given notice of the Third-Party
Claim that the Indemnitor will indemnify the Indemnitee from and against any
such Indemnifiable Losses, (ii) the Indemnitor provides the Indemnitee with
evidence reasonably acceptable to the Indemnitee that the Indemnitor will have
the financial resources to defend against the Third-Party Claim and fulfill its
indemnification obligations hereunder, (iii) the Third-Party Claim involves only
monetary damages and does not seek an injunction or other equitable relief,
(iv) settlement of, or an adverse judgment in respect of, the Third-Party Claim
is not, in the good faith judgment of the Indemnitee, likely to establish a
precedential custom or practice adverse to the continuing business interests of
the Indemnitee, and (v) the Indemnitor conducts the defense of the Third-Party
Claim actively and diligently.

(c)

So long as the Indemnitor is conducting the defense of the Third-Party Claim in
accordance with Section 9.4(b), (i) the Indemnitee may retain separate
co-counsel at its sole cost and expense and participate in the defense of the
Third-Party Claim, (ii) the Indemnitee will not consent to the entry of any
judgment or enter into any compromise or settlement in respect of the
Third-Party Claim without the prior written consent of the Indemnitor (which
consent will not be unreasonably conditioned, delayed, or withheld), and
(iii) the Indemnitor will not consent to the entry of any judgment or enter into
any compromise or settlement in respect of the Third-Party Claim without the
prior written consent of the Indemnitee (which consent will not be unreasonably
conditioned, delayed, or withheld); provided, however, that, in respect of
subsection (iii) above, the Indemnitee may condition such consent upon the
delivery by the claimant or plaintiff to the Indemnitee of a duly executed
unconditional release of the Indemnitee from all liability in respect of such
Third-Party Claim.

(d)

In the event any condition set forth in Section 9.4(b) is or becomes
unsatisfied, however, (i) the Indemnitee may defend against, and consent to the
entry of any judgment or enter into any settlement in respect of, the
Third-Party Claim in any manner it reasonably may deem appropriate, provided
that the Indemnitee will consult with and obtain the consent of the Indemnitor
in connection therewith which shall not be unreasonably conditioned, delayed, or
withheld, (ii) the Indemnitor will reimburse the Indemnitee promptly and
periodically for the costs











39




of defending against the Third-Party Claim (including reasonable attorneys’ fees
and expenses), and (iii) the Indemnitor will remain responsible for any
Indemnifiable Losses the Indemnitee may suffer resulting from, arising out of,
relating to, in the nature of, or caused by, the Third-Party Claim to the
fullest extent provided in this Section.

9.5

Direct Claims

The Indemnitor will have a period of thirty (30) days within which to respond in
writing to any claim by an Indemnitee on account of an Indemnifiable Loss that
does not result from a Third-Party Claim (a Direct Claim).  If the Indemnitor
does not so respond within such 30-day period, the Indemnitor will be deemed to
have rejected such claim, in which event the Indemnitee will be entitled to
pursue such remedies as may be available to the Indemnitee.  

9.6

Certain Other Matters

Upon making any Indemnity Payment Indemnitor will, to the extent of such
Indemnity Payment, be subrogated to all rights of Indemnitee against any third
person (other than an insurance company) in respect of the Indemnifiable Loss to
which the Indemnity Payment related; provided, however, that (i) Indemnitor
shall then be in compliance with its obligations under this Agreement in respect
of such Indemnifiable Loss and (ii) until Indemnitee fully recovers payment of
its Indemnifiable Loss, any and all claims of the Indemnitor against any such
third person on account of such Indemnity Payment will be subrogated and
subordinated in right of payment to Indemnitee’s rights against such third
person.  Without limiting the generality or effect of any other provision
hereof, each such Indemnitee and Indemnitor will duly execute upon request all
instruments reasonably necessary to evidence and perfect the above-described
subrogation and subordination rights.  Any Indemnity Payment hereunder shall be
treated as an adjustment to the applicable purchase price.

9.7

Limitations on Indemnification for Breaches of Representations and Warranties

(a)

Subject to the other limitations set forth in this Section 9.7, an Indemnitor
shall not have any liability under Sections 9.2(a)(i) or (b)(i), as applicable,
except to the extent that claims for Indemnifiable Losses with respect to any
claim or series of related claims for which Indemnitees are otherwise entitled
to indemnification pursuant to Section 9.2(a)(i) or 9.2(b)(i), as applicable,
exceeds US$5,000.00 (the Minimum Claim Amount) (it being understood that
Indemnitors shall not be liable for any Indemnifiable Losses with respect to any
claim or series of related claims in the event that the Indemnifiable Losses
otherwise entitled to under Section 9.2(a)(i) or 9.2(b)(i), as applicable, are
less than the Minimum Claim Amount); provided that the Minimum Claim Amount
limitation shall not apply to Indemnifiable Losses related to the failure of any
Specified Representation or any representations or warranties set forth in
Sections 3.20 (Tax Matters) or 3.29 (Employment Benefit Plans) to be true and
correct.











40




(b)

An Indemnitor shall not have any liability under Sections 9.2(a)(i) or (b)(i),
as applicable, unless the aggregate amount of Indemnifiable Losses incurred by
the Indemnitees and indemnifiable thereunder based upon, attributable to or
resulting from the failure of any of the representations or warranties to be
true and correct exceeds US$100,000.00 (the Threshold Amount) and, in such
event, the Indemnitors shall be required to pay all Indemnifiable Losses in
excess of the Threshold Amount; provided that the Threshold Amount limitation
shall not apply to Indemnifiable Losses related to the failure of any Specified
Representations or any representations or warranties set forth in Sections 3.20
(Tax Matters) or 3.29 (Employment Benefit Plans) to be true and correct;
provided, further, that any claim or series of related claims for Indemnifiable
Losses of less than the Minimum Claim Amount (other than Indemnifiable Losses
related to the failure of any Specified Representation or any representations or
warranties set forth in Sections 3.20 (Tax Matters) or 3.29 (Employment Benefit
Plans) to be true and correct) shall be disregarded for purposes of calculating
the Threshold Amount.

(c)

With respect to the Investors, no Investor shall be required to indemnify any
Person under Section 9.2(b) for an aggregate amount of Indemnifiable Losses
exceeding US$1,000,000.

(d)

With respect to the Company Parties, the Company Parties shall not be required
to indemnify any Person under Section 9.2(a) for an aggregate amount of
Indemnifiable Losses (other than in respect of Defined Indemnifiable
Losses) exceeding the respective Purchase Prices in connection with claims made
by each of the Investors.  

(e)

Notwithstanding anything contained in this Agreement to the contrary, any
amounts payable pursuant to this Agreement shall be paid without duplication,
and in no event shall any Indemnitee be indemnified under different provisions
of this Agreement for the same damages.

(f)

For purposes of determining the failure of any representations or warranties to
be true and correct under this Section 9, the breach of any covenants and
agreements, and calculating Indemnifiable Losses hereunder, any materiality or
Material Adverse Effect qualifications in the representations, warranties,
covenants and agreements shall be disregarded.

10.

TERMINATION AND INVESTOR TERMINATION FEE

10.1

Termination of the Agreement

Certain of the parties hereto may terminate this Agreement as provided below:

(a)

The Lead Investor and the Company may terminate this Agreement by mutual written
consent at any time prior to the Closing; or











41




(b)

By either the Lead Investor or the Company by giving written notice to the other
if the Closing shall not have occurred by December 31, 2009 (the Final
Termination Date) unless extended by written agreement of the Lead Investor and
the Company; provided that the party seeking termination pursuant to the
subsection (b) is not in material default or material breach of any Transaction
Document to which it is a party; or

(c)

By any Investor, in respect of its respective Purchase Price, if the Company
fails to fulfill any obligation under Section 6 in all material respects and
some or all of the other Investors agree to waive the Company’s applicable
obligations under Section 6 and agree to proceed with the Closing; or

(d)

By the Company, in respect of any Investors’ respective Purchase Price, if such
Investor fails to fulfill any obligation under Section 7 in all material
respects and the other Investors have fulfilled their obligations under Section
7 (or the Company has agreed to waive such obligations) and agree to proceed
with the Closing; or

(e)

By Lead Investor or the Company if there shall have been entered a final,
non-appealable order or injunction by any Governmental Entity prohibiting or
restraining the consummation of the transactions contemplated hereby or any
material part hereof; or

(f)

By Lead Investor if any Company Party shall have breached or failed to perform
any of its representations, warranties, covenants or agreements set forth in
this Agreement, or if any representation or warranty of any Company Party shall
have become untrue, in either case such that the conditions set forth in
Sections 6.1 or 6.2 would not be satisfied and such breach is incapable of being
cured or, if capable of being cured, shall not have been cured within twenty
(20) days following receipt by the Company of notice of such breach from
the Lead Investor; or

(g)

By the Lead Investor if in its reasonable opinion there shall have occurred a
Material Adverse Effect.

10.2

Effect of Termination and Investor Termination Fee  

In the event of any termination of this Agreement pursuant to Section 10.1, all
rights and obligations of the parties hereunder shall terminate without any
liability on the part of any party or its subsidiaries or affiliates in respect
thereof, except that (i) the obligations of the parties under Section 8.1
(Confidentiality) and Section 12 (Miscellaneous) of this Agreement shall remain
in full force and effect, and (ii) such termination shall not relieve any party
of any liability for any breach of any representation, warranties, obligation or
covenant contained in this Agreement prior to such termination.  In the event of
a termination of this Agreement as a result of the Company Parties intentionally
failing to fulfill any of their conditions under Section 6, in addition to any
other rights or remedies,











42




the Company shall pay to the Lead Investor a termination fee of US$300,000.

11.

INTERPRETATION OF THIS AGREEMENT

11.1

Terms Defined

As used in this Agreement, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

2009 Actual Financial Statements shall mean the audited consolidated balance
sheets of the Group as at December 31, 2009 and the audited consolidated profit
and loss statements and cash flow statements of the Group for the 12 month
period ending on December 31, 2009, and all notes, reports and other documents
annexed to the accounts, prepared in accordance with GAAP by an independent
international public accounting firm acceptable to the Lead Investor.

2009 NPAT Statement shall have the meaning set forth in Section 2.2(a).

2009 Performance Adjustment Amount shall have the meaning set forth in Section
2.2(b)(i).

2010 Actual Financial Statements shall mean the audited consolidated balance
sheets of the Group as at December 31, 2010 and the audited consolidated profit
and loss statements and cash flow statements of the Group for the 12 month
period ending on December 31, 2010, and all notes, reports and other documents
annexed to the accounts, prepared in accordance with GAAP by an independent
international public accounting firm acceptable to the Lead Investor.

2010 NPAT Statement shall have the meaning set forth in Section 2.2(a).

2010 Performance Adjustment Amount shall have the meaning set forth in Section
2.2(b)(ii).

Actual 2009 NPAT shall have the meaning set forth in Section 2.2(a).

Actual 2010 NPAT shall have the meaning set forth in Section 2.2(a).

Actual Financial Statements shall have the meaning set forth in Section 2.2(a).

Additional Financing shall have the meaning set forth in Section 8.11.

Affiliate shall mean, in respect of any Person, any other Person that is
directly or indirectly controlling, controlled by, or under common control with
such Person or any of its Subsidiaries, and the term “control” (including the
terms “controlled by” and “under common control with”) means having, directly or
indirectly, the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities or by
contract or otherwise.











43




Affiliate Group shall have the meaning ascribed to it in Section 1504(a) of the
Code.

Agreement shall have the meaning set forth in the preamble.

Amended Articles shall mean the Amended and Restated Articles of Incorporation
of the Company, substantially in the form of Exhibit B-2 attached hereto.

Amended Bylaws shall mean the Amended and Restated Bylaws of the Company
substantially in the form attached as Exhibit C-2 attached hereto.

Anqing Zhongxi Yao shall mean 安庆市中西药品有限责任公司 (Anqing Zhongxi Yao, Ltd.), a
company incorporated in the PRC with registered address
at安庆市开发区1.3工业园内纬二中路经九路2号;

Anticipated 2009 NPAT shall have the meaning set forth in Section 2.2(b)(i).

Anticipated 2010 NPAT shall have the meaning set forth in Section 2.2(b)(ii).

Arbitration Agreements shall have the meaning set forth in Section 11.7(a).

BVI shall mean the British Virgin Islands.

Business Day shall mean a day other than a Saturday, Sunday or other day on
which banks in the State of New York, Singapore and Hong Kong are required or
authorized to close.

Capital Leases shall mean, in respect of any Person, leases of (or other
agreements conveying the right to use) any property (whether real, personal, or
mixed) by such Person as lessee that, in accordance with GAAP, either would be
required to be classified and accounted for as capital leases on a balance sheet
of such Person or otherwise be disclosed as such in a note to such balance
sheet.

Certificate of Designations shall have the meaning set forth in Section 1.

China Zhongxi Yao shall mean China Zhongxi Yao Group Limited (中國中西藥集團有限公司), a
company incorporated in Hong Kong with company number 1258652 and having its
registered address at Room 2103, Far East Consortium Building, 121 Des Voeux
Road, Central, Hong Kong;

Closing shall have the meaning set forth in Section 2.1(b).

Closing Date shall have the meaning set forth in Section 2.1(b).

Code shall mean the Internal Revenue Code of 1986, as amended.

Common Stock shall have the meaning set forth in Section 3.5(a).











44




Company shall have the meaning set forth in the preamble.

Company’s Knowledge shall mean the knowledge after due inquiry of the Key
Shareholders and the directors and executive officers of the Company and its
Subsidiaries and all other officers and managers of the Company and its
Subsidiaries having responsibility relating to the applicable matter after due
inquiry.

Company Reports shall have the meaning set forth in Section 3.9(a).

Contracts shall have the meaning ascribed to it in Section 3.15.

Default shall have the meaning set forth in Section 3.4.

Defined Indemnifiable Losses shall mean Indemnifiable Losses arising from or
relating to (i) any breach of any Specified Representation or any representation
or warranty set forth in Sections 3.20 or 3.29, (ii) any breach or
nonfulfillment of any agreement or covenant of any Company Party set forth in
this Agreement (including, without limitation, the failure of the Company to pay
any Performance Adjustment Amounts payable under Section 2.2) or (iii) fraud by
any Company Party.

Desheng Medication Limited shall mean 宿松县德胜医药有限责任公司 (Susong County Dengsheng
Medication Limited).

Direct Claim shall have the meaning set forth in Section 9.5.

Encumbrance shall mean any security interest, lien, pledge, claim, charge,
escrow, encumbrance, option, right of first offer, right of first refusal,
preemptive right, mortgage, indenture, security agreement or other similar
agreement, arrangement, contract, commitment, understanding, or obligation,
whether written or oral, and whether or not relating in any way to credit or the
borrowing of money.

Environmental Costs and Liabilities shall mean, in respect of any Person, all
Liabilities, obligations, responsibilities, Remedial Actions, Losses, damages,
punitive damages, consequential damages, treble damages, costs, and expenses
(including all reasonable fees, disbursements, and expenses of counsel, experts,
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions, and interest incurred as a result of any claim or demand
by any other Person or in response to any violation of Environmental Law,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, Order, or Contract with any
Governmental Entity or other Person, that relates to any environmental, health
or safety condition, violation of Environmental Law, or a Release or threatened
Release of Hazardous Materials.

Environmental Law shall mean any Law, now or hereafter in effect, in any way
relating to the protection of human health and safety, the environment or
natural resources.











45




Environmental Permit shall have the meaning set forth in Section 3.23(a).

Exchange Act shall mean the Securities Exchange Act of 1934, as amended.

Financial Statements shall have the meaning set forth in Section 3.9(b).

Final Termination Date shall have the meaning set forth in Section 10.1(b).

First Tribunal shall have the meaning set forth in Section 11.7(b).

GAAP shall have the meaning set forth in Section 3.9(b).

Group shall mean the Company, Rolling Rhine, China Zhongxi Yao and Anqing
Zhongxi Yao.

Group Company shall mean each of the Company, Rolling Rhine, China Zhongxi Yao
or Anqing Zhongxi Yao.

Governmental Entity shall mean any federal, state, provincial, regulatory or
municipal court or other governmental department, commission, board, bureau,
agency, or instrumentality, governmental or quasi-governmental, domestic or
foreign.

Guarantee shall have the meaning set forth in Section 6.8.

Hazardous Material shall mean any substance, material, or waste that is
regulated, classified, or otherwise characterized under or pursuant to any
Environmental Law as “hazardous,” “toxic,” “pollutant,” “contaminant,”
“radioactive,” or words of similar meaning or effect, including petroleum and
its by-products, asbestos, polychlorinated biphenyls, radon, mold, and urea
formaldehyde insulation.

Indebtedness shall mean for any Person at the time of any determination, without
duplication, all obligations, contingent or otherwise, of such Person that, in
accordance with GAAP, should be classified upon the balance sheet of such Person
as indebtedness, but in any event including:  (i) all obligations for borrowed
money, (ii) all obligations arising from installment purchases of property or
representing the deferred purchase price of property or services in respect of
which such Person is liable, contingently or otherwise, as obligor or otherwise
(other than trade payables and other current liabilities incurred in the
ordinary course of business on terms customary in the trade), (iii) all
obligations evidenced by notes, bonds, debentures, acceptances, or instruments,
or arising out of letters of credit or bankers’ acceptances issued for such
Person’s account, (iv) all obligations, whether or not assumed, secured by any
Encumbrance or payable out of the proceeds or production from any property or
assets now or hereafter owned or acquired by such Person, (v) all obligations
for which such Person is obligated pursuant to a guaranty, (vi) the capitalized
portion of lease obligations under Capital Leases, (vii) all obligations for
which such Person is obligated pursuant to any Interest Rate Protection
Agreements or other derivative agreements or arrangements, and (viii) all
obligations of such Person upon which interest charges are customarily paid or
accrued.











46




Indemnifiable Losses shall have the meaning set forth in Section 9.3.

Indemnification Agreement shall mean the Indemnification Agreement between the
Company and the Series A Director, to be dated as of the date of the Closing
Date, in the form of Exhibit M attached hereto.

Indemnitee shall have the meaning set forth in Section 9.3.

Indemnitor shall have the meaning set forth in Section 9.3.

Indemnity Payment shall have the meaning set forth in Section 9.3.

Independent Accountant shall mean a single independent chartered accountant or
an independent firm of chartered accountants to be agreed upon by the Lead
Investor and the Company and any such chartered accountant or firm of chartered
accountants will act as experts and not as arbitrators.

Intellectual Property shall mean trademarks and service marks (whether
registered or unregistered), trade names and designs, together with all goodwill
related to the foregoing; patents (including any continuations, continuations in
part, renewals and applications for any of the foregoing); copyrights (including
any registrations and applications therefor and whether registered or
unregistered); internet domain names; computer software; databases; works of
authorship; mask works; technology; trade secrets and other confidential
information; know-how; proprietary processes; formulae; algorithms; models; user
interfaces; customer lists; inventions; discoveries; concepts; ideas;
techniques; methods; source codes; object codes; methodologies; and, in respect
of all of the foregoing, related confidential data or information.

Interest Rate Protection Agreement means any interest rate swap, interest rate
cap, interest rate collar, or other interest rate hedging agreement or
arrangement.

Interim Balance Sheet shall mean the unaudited consolidated balance sheet of the
Company as of June 30, 2009 included in the Company Reports.

Investment Governing Documents shall have the meaning set forth in Section 8.11.

Investors shall have the meaning set forth in the preamble.

Investors Rights’ Agreement shall have the meaning set forth in Section 6.7.

IRS shall mean the Internal Revenue Service and any governmental body or agency
succeeding to the functions thereof.

Key Manufacturers shall have the meaning set forth in Section 6.17.

Key Shareholder shall have the meaning set forth in the preamble.











47




Law shall mean the common law and all federal, state, local, and foreign laws,
rules and regulations, Orders, and other determinations of the United States,
any foreign country, or any domestic or foreign Governmental Entity.

Lead Investor shall have the meaning set forth in the preamble.

Leased Real Property shall have the meaning set forth in Section 3.22(a).

Legal Proceeding shall mean means any judicial, administrative or arbitral
actions, suits, mediation, investigation, inquiry, proceedings or claims
(including counterclaims) by or before a Governmental Entity.

Liabilities shall mean all Indebtedness, obligations, and other liabilities (or
contingencies that have not yet become liabilities) of a Person, whether
absolute, accrued, contingent (or based upon any contingency), known or unknown,
fixed or otherwise, or whether due or to become due.

Material Adverse Effect shall mean any result, occurrence, fact, change, or
event (whether or not known or foreseeable as of the date of this Agreement)
that, individually, or in the aggregate with any such other results,
occurrences, facts, changes, or events, has a material adverse effect on (i) the
business, operations, financial position, or prospects of any of the Company and
its Subsidiaries, taken as a whole, (ii) the ability of any of the Company to
perform in a timely manner any of its obligations under this Agreement or any of
the Transaction Documents or any transaction contemplated hereby or thereby, or
(iii) the legality, validity, or enforceability of this Agreement or the other
Transaction Documents.

Material Contract shall have the meaning set forth in Section 3.15.

Material Customers shall have the meaning set forth in Section 3.24(a).

Material Suppliers shall have the meaning set forth in Section 3.24(a).

Minimum Claim Amount shall have the meaning set forth in Section 9.7(a).

Mr Yao shall mean 姚又达.

NPAT Statements shall have the meaning set forth in Section 2.2(a).

Order shall have the meaning ascribed to it in Section 3.4.

Organizational Documents shall have the meaning set forth in Section 3.1(b).

Owned Real Property shall have the meaning set forth in Section 3.22(a).

Performance Adjustment Amounts shall have the meaning set forth in Section
2.2(b)(ii).











48




Permitted Encumbrances shall mean (i) Encumbrances for current Taxes not yet due
and payable and (ii) any materialmen’s, mechanics, workmen’s, repairmen’s,
contractor’s, warehousemen’s, carrier’s, supplier’s, vendor’s, or similar
Encumbrances if payment is not yet due on the underlying obligation.

Permits shall have the meaning ascribed to it in Section 3.14.

Person shall mean an individual, partnership, joint-stock company, corporation,
limited liability company, trust or unincorporated organization, and a
government or agency or political subdivision thereof.

Pledge Agreement shall mean the Pledge Agreement made by Mr. Chi Kwong Wan and
the Investors and a security agent for the Investors, dated as of the date of
the Closing Date, in the form of Exhibit K attached hereto.

PRC shall mean the People’s Republic of China (which for the purpose of this
Agreement, shall not include Hong Kong, Macau and Taiwan).

PRC Audited Accounts shall mean the audited consolidated financial statements of
Anqing Zhongxi Yao Ltd. for the three (3) years ended December 31, 2008 and six
(6) month ended June 30, 2009.

Previous Audit Firm shall have the meaning set forth in Section 3.9(f).

Purchase Price shall have the meaning set forth in Section 2.1(a).

Real Property shall have the meaning set forth in Section 3.22(a).

Receiving Party shall have the meaning set forth in Section 8.1.

Registration Rights Agreement shall have the meaning set forth in Section 6.6.

Related Person shall have the meaning set forth in Section 3.17.

Release shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.

Remedial Action shall mean all actions to (i) clean up, remove, treat, or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct
a condition of noncompliance with Environmental Laws.

Reorganization shall mean the reorganization of the group of companies now
comprising the Group, details of which are set out in Schedule 3.8.











49




Reorganization Documents shall mean the transfer documents or agreements giving
effect to or in connection with the Reorganization as more particularly set out
in Schedule 3.8.

Representative shall mean any officers, directors, members, managers, partners,
employees, accountants, counsel, consultants, advisors, financial sources,
financial institutions, and agents of any party to this Agreement.

RMB shall mean renminbi, the lawful currency of the PRC.

Rolling Rhine shall mean Rolling Rhine Holdings Limited, a business company
incorporated in the BVI with company number 1450219 and having its registered
address at P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola,
BVI.

SEC shall mean the Securities and Exchange Commission.

Securities Act shall mean the Securities Act of 1933, as amended.  

Series A Preferred Stock shall have the meaning set forth in Section 1.

Shares shall have the meaning set forth in Section 2.1(a).

Specified Liability shall have the meaning set forth in Section 9.2(a)(xii).

Specified Representations shall mean the representations and warranties set
forth in Sections 3.1, 3.2, 3.5, 3.6, 3.7 and 3.9.

Subsidiary shall mean a corporation in which a Person owns, directly or
indirectly, more than 50% of the Voting Stock.

Taxes shall mean (i) all federal, state, local, or foreign taxes, charges, fees,
imposts, levies, or other assessments, including, all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property,
and estimated taxes, customs duties, fees, assessments, and charges of any kind
whatsoever, (ii) all interest, penalties, fines, additions to tax, or additional
amounts imposed by any taxing authority in connection with any item described in
clause (i), and (iii) any transferee liability in respect of any items described
in clauses (i) and/or (ii).

Tax Returns shall mean all returns, declarations, reports, estimates,
information returns and statements in respect of any Taxes required to be filed
with a governmental or administrative body charged with collection, enforcement,
or administration of Taxes.

Threshold Amount shall have the meaning set forth in Section 9.7(b).

Total Purchase Price shall have the meaning set forth in Section 2.1(a).











50




Transaction Documents shall mean this Agreement, the Registration Rights
Agreement, the Investors’ Rights Agreement, the Guarantee and the Voting
Agreement, the Indemnification Agreement and the Pledge Agreement, and each
other agreement, document, or instrument or certificate contemplated by this
Agreement or to be executed by any of the Company Parties in connection with the
transactions contemplated by this Agreement.

Voting Agreement shall have the meaning set forth in Section 6.9.

Voting Stock shall mean securities of any class or classes of a corporation the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions).

11.2

Accounting Principles

Where the character or amount of any asset or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, this shall be done in accordance with GAAP at the time in effect, to
the extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

11.3

Directly or Indirectly

Where any provision in this Agreement refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

11.4

Governing Law

THIS AGREEMENT AND ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION
OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

11.5

Dispute Resolution

Any dispute, controversy or claim arising out of or relating to this Agreement,
including the validity, invalidity, breach or termination thereof, shall be
finally settled by arbitration under the United Nations Commission of
International Trade Law Arbitration Rules in accordance with the Hong Kong
International Arbitration Centre Procedures for the Administration of
International Arbitration in force when the Notice of Arbitration is submitted
in accordance with these Rules.  There shall be three (3) arbitrators.  The
language of the arbitration shall be English.











51




The appointing authority shall be the Hong Kong International Arbitration
Centre.  The place of arbitration shall be in Hong Kong.

11.6

Effect of this Agreement during arbitration

During the conduct of any arbitration proceedings pursuant to this Section 11,
this Agreement shall remain in full force and effect in all respects except for
the matter under arbitration and the parties shall continue to perform their
obligations hereunder, except for those obligations involved in the matter under
dispute, and to exercise their rights hereunder.

11.7

Consolidation

(a)

The parties to this Agreement, the parties to the other Transaction Documents
and their successors and assigns are bound by this arbitration agreement and by
the arbitration agreements contained in each of the other Transaction Documents
(collectively, the Arbitration Agreements) and the parties to the Arbitration
Agreements agree to the consolidation of arbitrations in accordance with the
provisions of this Section 11.7.

(b)

In the event of two or more arbitrations having been commenced under one or more
of the Arbitration Agreements, the tribunal in the arbitration first filed (the
First Tribunal) may in its sole discretion, upon the application of any party to
the arbitrations so commenced, order that the proceedings be consolidated before
the First Tribunal if (i) there are issues of fact and/or law common to the
arbitrations, (ii) the interests of justice and efficiency would be served by
such a consolidation, and (iii) no prejudice would be caused to any party in any
material respect as a result of such consolidation, whether through undue delay
or otherwise.  Such application shall be made as soon as practicable and the
party making such application shall give notice to the other parties to the
arbitrations.  

(c)

The First Tribunal shall be empowered to (but shall not be obliged to) order at
its discretion, after inviting written (and where desired oral) representations
from the parties that all or any of such arbitrations shall be consolidated or
heard together and/or that the arbitrations be heard immediately after another
and shall establish a procedure accordingly.  All parties shall take such steps
as are necessary to give effect and force to any orders of the First Tribunal.

(d)

If the First Tribunal makes an order for consolidation, it: (i) shall
thereafter, to the exclusion of other arbitral tribunals, have jurisdiction to
resolve all disputes forming part of the consolidation order; (ii) shall order
that notice of the consolidation order and its effect be given immediately to
any arbitrators already appointed in relation to the disputes that were
consolidated under the consolidation order; and (iii) may also give such
directions as it considers appropriate (A) to give effect to the consolidation
and make provision for any costs which may result from it (including costs in
any arbitration or arbitrator











52




rendered functus officio under this Section 11.7); and (B) to ensure the proper
organization of the arbitration proceedings and that all the issues between the
parties are properly formulated and resolved.

(e)

Upon the making of the consolidation order, any appointment of arbitrators
relating to arbitrations that have been consolidated by the First Tribunal
(except for the appointment of the arbitrators of the First Tribunal itself)
shall for all purposes cease to have effect and such arbitrators are deemed to
be functus officio, on and from the date of the consolidation order.  Such
cessation is without prejudice to (i) the validity of any acts done or orders
made by such arbitrators before termination, (ii) such arbitrators’ entitlement
to be paid their proper fees and disbursements and (iii) the date when any claim
or defense was raised for the purpose of applying any limitation period or any
like rule or provision.

(f)

The Parties hereby waive any objections they may have as to the validity and/or
enforcement of any arbitral awards made by the First Tribunal following the
consolidation of disputes or arbitral proceedings in accordance with this
Section 11.7 where such objections are based solely on the fact that
consolidation of the same has occurred.

11.8

Paragraph and Section Headings

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof.

12.

MISCELLANEOUS

12.1

Notices

(a)

All communications under this Agreement shall be in writing and in English and
shall be delivered by hand or facsimile or mailed by overnight courier or by
registered mail or certified mail, postage prepaid:

(i)

if to an Investor, at the address or facsimile number set forth on Schedule 2.1
hereto, or at such other address or facsimile number as the Investor may have
furnished the Company in writing, with a copy (which shall not constitute
notice) to:

Lovells LLP

11th Floor, One Pacific Place

88 Queensway

Hong Kong

Attention: Owen Chan

Facsimile: (852) 2219 0222














53




(ii)

if to the Company at c/o Anqing Zhongxi Yao, Ltd., No 2, Jing Jiu Road, Middle
Wei Er Road, Industrial Park 1.3, Development Zone, Anqing City, Anhui Province,
PRC (facsimile: (86) 556-5523735), Attention: Pang Tuck Wing, Chief Financial
Officer, or at such other address or facsimile number as it may have furnished
the Investors in writing, with a copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer
11/F, Two Exchange Square
Central, Hong Kong
(facsimile: (852) 2810 6192)
Attention: Calvin Lai

(b)

Any notice so addressed shall be deemed to be given:  if delivered by hand or
facsimile, on the date of such delivery; if mailed by courier, on the first
Business Day following the date of such mailing; and if mailed by registered or
certified mail, on the third Business Day after the date of such mailing.

12.2

Expenses

Subject to the exceptions in this paragraph, each of the parties to this
Agreement shall bear its own costs and expenses relating to the negotiation,
preparation, execution and performance by it of this Agreement and each of the
Transaction Documents; provided, however, that (a) if the transactions
contemplated by this Agreement are consummated, then the Company shall pay or
reimburse the Lead Investor for all reasonable costs and expenses (including
attorneys’ fees and expenses), as evidenced by proper invoices and receipts, up
to an aggregate total of US$240,000 and (b) if the transactions contemplated by
this Agreement are not consummated because (i) the Company has not satisfied all
of the closing conditions set out in Section 6 of this Agreement by the Final
Termination Date, (ii) this Agreement is terminated by the Lead Investor
pursuant to Section 10.1(f), or (iii) it is caused by any reason attributable to
the Company, the Company shall pay or reimburse the Lead Investor for all
reasonable costs and expenses incurred in connection with its financial due
diligence exercise (as evidenced by proper invoices and receipts) up to an
aggregate total of US$100,000.

12.3

Reproduction of Documents

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications which may hereafter be
executed, (b) documents received by the Investors on the Closing Date (except
for the certificates evidencing the Shares themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to the Investors, may be reproduced by any Investor by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process and any Investor may destroy any original document so reproduced.  All
parties hereto agree and stipulate that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not











54




the original is in existence and whether or not such reproduction was made by an
Investor in the regular course of business) and that any enlargement, facsimile
or further reproduction of such reproduction shall likewise be admissible in
evidence.

12.4

Successors and Assigns

(a)

Except as otherwise expressly provided herein, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

(b)

The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the "Investors." Any attempted assignment, delegation, or transfer in
violation of this Section 12.4 shall be void and of no force or effect.

12.5

Entire Agreement; Amendment and Waiver

This Agreement, the Schedules and the agreements attached as Exhibits hereto
constitute the entire understandings of the parties hereto and supersede all
prior agreements or understandings with respect to the subject matter hereof
among such parties.  This Agreement may be amended, and the observance of any
term of this Agreement may be waived, with (and only with) the written consent
of the Company and the Investors.

12.6

Severability

In the event that any part or parts of this Agreement shall be held illegal or
unenforceable by any court or administrative body of competent jurisdiction,
such determination shall not affect the remaining provisions of this Agreement
which shall remain in full force and effect.

12.7

Limitation on Enforcement of Remedies

The Company hereby agrees that it will not assert against the limited partners
of any of the Investors any claim it may have under this Agreement by reason of
any failure or alleged failure by such Investor to meet its obligations
hereunder.

12.8

Counterparts

This Agreement may be executed in one or more counterparts (including by
facsimile or electronic transmission), each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.

12.9

Specific Performance











55




Each Company Party hereby acknowledges and agrees that if any of the Company
Parties refuses to perform under this Agreement, monetary damages alone will not
be adequate to compensate the Investors for their injuries.  The Investors
shall, therefore, in addition to any other remedy that may be available to it,
be entitled to obtain specific performance of this Agreement.  If any action,
suit, or proceeding is instituted by any Investor to enforce this Agreement, the
Company Parties hereby waive the defense that there is an adequate remedy at
law.  In the event of a default by any of the Company Parties that results in
the filing of an action for damages, specific performance, or other remedies,
Investors shall be entitled to reimbursement by the Company Parties of all
reasonable attorneys’ fees and expenses incurred by it.  Notwithstanding
anything contained in this Section to the contrary, the Investors shall be
entitled to obtain specific performance of this Agreement only after the
Closing.  

12.10

Third-Party Beneficiaries

Except as expressly provided in Section 9, nothing express or implied in this
Agreement is intended or shall be construed to confer upon or give any Person
other than the parties hereto and their respective permitted assigns any rights
or remedies under of by reason of this Agreement or the transactions
contemplated hereby.

12.11

Waiver

The rights and remedies provided for herein are cumulative and not exclusive of
any right or remedy that may be available to any party whether at law, in
equity, or otherwise.  No delay, forbearance, or neglect by any party, whether
in one or more instances, in the exercise or any right, power, privilege, or
remedy hereunder or in the enforcement of any term or condition of this
Agreement shall constitute or be construed as a waiver thereof.  No waiver of
any provision hereof, or consent required hereunder, or any consent or departure
from this Agreement, shall be valid or binding unless expressly and
affirmatively made in writing and duly executed by the party to be charged with
such waiver.  No waiver shall constitute or be construed as a continuing waiver
or a waiver in respect of any subsequent breach or Default, either of similar or
different nature, unless expressly so stated in such writing.

12.12

Incorporation of Exhibits and Schedules

The Exhibits and Schedules identified in this Agreement are incorporated herein
by reference and made a part hereof.  Any matter disclosed pursuant to an
Section of or Schedule or Exhibit to this Agreement whose relevance or
applicability to any representation made elsewhere in this Agreement is
reasonably apparent on its face shall be deemed to be an exception to such
representations and to be disclosed with respect to all such other Sections of
and Schedules and Exhibits to this Agreement where it is so apparent on its
face, notwithstanding the omission of a reference or a cross-reference thereto.

[SIGNATURE PAGES FOLLOW]











56




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




THE COMPANY

SINOCOM PHARMACEUTICAL, INC.,
a Nevada Corporation

 

By:

/s/ Mr. Chi Kwong Wan
Name:

Mr. Chi Kwong Wan
Title:

Chairman

 














57







KEY SHAREHOLDERS

/s/ Chi Kwong Wan


Chi Kwong Wan

/s/ Xuexiang Ai


Xuexiang Ai

EASTERN WEALTHY INTERNATIONAL INVEST LIMITED,
a British Virgin Islands Corporation

 

By:

/s/ Xuexiang Ai
Name:

Xuexiang Ai
Title:

Sole Director  

 














58







THE INVESTORS




DBS NOMINEES (PRIVATE) LIMITED,


 

By:

/s/ Stanley Leung____________
Name:

Stanley Leung
Title:

Senior Vice President

 




SEAVI ADVENT EQUITY V (A) LTD,


 

By:

/s/ Yi-dar Teo____________
Name:

Yi-dar Teo
Title:

Director

 

 















